EXHIBIT 10.1

MASTER REPURCHASE AGREEMENT

Dated as of August 1, 2006

AMONG:

CITIGROUP GLOBAL MARKETS REALTY CORP. as the buyer (“Buyer”, which term shall
include any Principal as defined and provided for in Annex I), or as agent
pursuant hereto (the “Agent”);

NEW CENTURY MORTGAGE CORPORATION (“NCMC”), as a seller, NC CAPITAL CORPORATION
(“NCC”), as a seller, NEW CENTURY CREDIT CORPORATION (“NCCC”), as a seller,
HOME123 CORPORATION (“Home123”), as a seller (NCMC, NCC, Home123 and NCCC, each
a Seller and collectively, jointly and severally, the “Sellers”); and

NEW CENTURY FINANCIAL CORPORATION, as the guarantor (“Guarantor”).



1.   APPLICABILITY

The Buyer may, from time to time, upon the terms and conditions set forth
herein, enter into transactions in which the Sellers transfer to the Buyer
Eligible Assets against the transfer of funds by the Buyer, with a simultaneous
agreement by the Buyer to transfer to the Seller Purchased Assets at a date
certain, against the transfer of funds by the Sellers. Each such transaction
shall be referred to herein as a “Transaction”, and, unless otherwise agreed in
writing, shall be governed by this Agreement.



2.   DEFINITIONS AND INTERPRETATION

(a) Defined Terms.

“Accepted Servicing Practices” means with respect to any Mortgage Loan or REO
Property, those mortgage servicing practices (including collection procedures)
of prudent mortgage banking institutions which service mortgage loans of the
same type as the Mortgage Loans or REO Property (as applicable) in the
jurisdiction where the related Mortgaged Property is located.

“Additional Purchased Assets” shall have the meaning assigned thereto in Section
6(a) hereof.

“Agent” means Citigroup Global Markets Realty Corp. or any successor.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person,
which shall include any Subsidiary of such Person. For the purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise (excluding Persons that may be deemed Affiliates solely by the
operation of securities laws), and the terms “controlling” and “controlled” have
meanings correlative to the meaning of “control”. Notwithstanding any provision
herein to the contrary, (i) a Person shall not be considered an Affiliate of the
Buyer solely by such Person’s ownership of the publicly-traded stock of
Citigroup Inc., and (ii) a Person shall not be considered an Affiliate of the
Guarantor or any Seller, (x) solely by such Person’s ownership of the
publicly-traded stock of the Guarantor, or (y) solely due to the direct or
indirect ownership by the Guarantor or any Seller, or any of the Guarantor and
the Sellers acting in concert, of less than 50% of the capital stock or other
units representing ownership interests of such Person that are issued,
outstanding, and grant the owner or holder thereof the right to vote for the
election of directors, managers or other like positions of governance.

“Agreement” means this Master Repurchase Agreement (including all exhibits,
schedules and other addenda thereto), as it may be amended, supplemented or
otherwise modified from time to time.

“ALTA” means the American Land Title Association.

“Appraised Value” means the value set forth in an appraisal (i) made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property or (ii) made on any REO Property.

“Asset File” shall have the meaning assigned thereto in the Custodial Agreement.

“Asset Schedule” means the list of Mortgage Loans or REO Interests delivered by
the related Seller to the Buyer and the Custodian together with each Transaction
Notice and attached by the Custodian to the related Trust Receipt. Each Asset
Schedule (which, with respect to each Mortgage Loan to be included, shall also
include a Mortgage Loan Transmission) shall set forth the following information
(i) with respect to each Mortgage Loan: Purchased Asset number, Mortgagor name
and address, product description, principal balance, coupon, last payment date,
next payment due date, origination date, credit score, property type, document
type, loan-to-value, combined-loan-to-value, owner occupancy, lien status,
senior liens, subordinate liens, payment status and whether the Mortgage Loan is
subject to prepayment charges, and (ii) with respect to each REO Interest: the
street address of the related REO Property, and any other information required
by the Buyer and any other additional items to be delivered as set forth on
Annex 1 to the Custodial Agreement.

“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form
(excluding only the name of the assignee), sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
assignment of the Mortgage to the Buyer.

“Balloon Loan” means, with respect to a Mortgage Loan, a Mortgage Loan with a
final Monthly Payment that is significantly larger than the other scheduled
Monthly Payments in respect of such Mortgage Loan.

“BPO” shall mean, with respect to a Mortgage Loan or REO Property, a broker’s
price opinion prepared by a duly licensed real estate broker who has no
interest, direct or indirect, in the Mortgage Loan or REO Property or in the
Sellers or any Affiliate or REO Subsidiary of the Sellers and whose compensation
is not affected by the results of the broker’s price opinion and which valuation
indicates the expected proceeds for a sale of the related Mortgaged Property or
REO Property and, with respect to any condominium development or planned unit
development that was not Fannie Mae or Freddie Mac approved, the amount, if any,
by which the valuation was decreased as a result of such lack of approval, and
includes certain assumptions, including those as to the condition of the
interior of the applicable Mortgaged Property or REO Property and marketing
time.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which banking institutions in the State of New York, the State of
California, or any of the Custodian, the Sellers or the Buyer are authorized or
obligated by law or executive order to be closed.

“Cash Equivalents” means any of the following: (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any commercial bank organized under the laws
of the United States or any state thereof having combined capital and surplus of
not less than $500,000,000; (c) commercial paper of an issuer rated at least A-1
by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors
Service, Inc. (“Moody’s”), or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of outstanding shares of voting stock of such person at any time if after
giving effect to such acquisition such Person or Persons owns fifty percent
(50%) or more of such outstanding voting stock.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Buyer (or any Affiliate of the
Buyer) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collection Account” means (i) the following account established by the Sellers
in accordance with Section 14(y) for the benefit of the Buyer, “Citigroup Global
Markets Realty Corp. P&I account Account # [     ]”, or (ii) any other account
established by the Sellers in accordance with Section 14(y) for the benefit of
the Buyer, entitled “Citigroup Global Markets Realty Corp. P&I account”, with
the consent of the Buyer, which consent shall not be unreasonably withheld.

“Collection Account Control Agreement” means that collection account control
agreement among the Seller, the Buyers and the Control Bank dated as of the date
hereof.

“Combined Loan-to-Value Ratio” or “CLTV” means with respect to any Mortgage
Loan, the ratio of (i) the original outstanding principal amount of the Mortgage
Loan and any other mortgage loan which is secured by a lien on the related
Mortgaged Property to (ii) the lesser of (a) the Appraised Value of the
Mortgaged Property at origination or (b) if the Mortgaged Property was purchased
within 12 months of the origination of the Mortgage Loan, the purchase price of
the Mortgaged Property.

“Control Bank” means (i) [     ] and its successors thereto, or (ii) such other
bank as may be mutually acceptable among the Sellers and the Buyer.

“Credit Score” means the credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores at the time of
the origination of a Mortgage Loan. If two credit scores are obtained, the
Credit Score shall be lower of the two credit scores. If three credit scores are
obtained, the Credit Score shall be the middle of the three credit scores

“Custodial Agreement” means the Custodial Agreement, dated as of August 1, 2006
among the Sellers, the Buyer and the Custodian as the same may be amended,
supplemented or modified from time to time.

“Custodian” means Deutsche Bank Trust Company Americas, or its successors and
permitted assigns.

“Default” means any event, that, with the giving of notice or the passage of
time or both, would constitute an Event of Default.

“Default Rate” means, as of any date of determination, the lesser of
(i) one-month LIBOR as of such date of determination plus four hundred basis
points (4.00%), and (ii) the maximum rate permitted by applicable law. The
Default Rate is calculated on the basis of a 360-day year and the actual number
of days elapsed between the date of Default and the date of determination.

“Delinquent” means, with respect to a Mortgage Loan, that a monthly payment due
thereon is not made by the close of business on the Due Date.

“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.

“Due Date” means the day on which the Monthly Payment is due on a Mortgage Loan,
exclusive of any days of grace.

“Effective Date” means the date set forth on the top of the first page of this
Agreement.

“Electronic Tracking Agreement” means the electronic tracking agreement among
the Buyer, the Sellers, the Servicer, MERSCORP, Inc. and Mortgage Electronic
Registration, Systems, Inc., in form and substance acceptable to the Buyer to be
entered into in the event that any of the Mortgage Loans become MERS Designated
Mortgage Loans, as the same may be amended, supplemented or modified from time
to time; provided that if no Mortgage Loans are or will be MERS Designated
Mortgage Loans, all references herein to the Electronic Tracking Agreement shall
be disregarded.

“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).

“Eligible Asset” shall mean an Eligible Loan or an Eligible REO Interest as to
which (i) the representations and warranties in Section 13 hereof (as
applicable) are correct, (ii) the related Asset File contains all required
Mortgage Loan Documents without material exceptions unless otherwise waived by
the Buyer and (iii) such other customary criteria for eligibility determined by
the Buyer shall have been satisfied.

“Eligible Loan” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Eligible REO Interest” means an REO Interest that satisfies the representations
and warranties set forth on Exhibit B-2 hereof.

“ERISA” shall have the meaning assigned thereto in Section 22 hereof.

“Escrow Instruction Letter” mean the escrow or closing instruction letter from
the related Seller to the Settlement Agent.

“Escrow Payments” means the amounts constituting ground rents, taxes,
assessments, water charges, sewer rents, mortgage insurance premiums, fire and
hazard insurance premiums and other payments as may be required to be escrowed
by the Mortgagor with the Mortgagee pursuant to the terms of any Note or
Mortgage.

“Event of Default” shall have the meaning assigned thereto in Section 19 hereof.

“Fannie Mae” means the Federal National Mortgage Association, and its successors
in interest.

“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

“Fifty Year Mortgage Loan” shall have the meaning assigned thereto in the
Pricing Side Letter.

“Forty Year Mortgage Loan” shall have the meaning assigned thereto in the
Pricing Side Letter.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, and its
successors in interest.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” shall mean, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of their
properties.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person, excluding
(a) obligations to make endorsements for collection or deposits in the ordinary
course of business and (b) obligations to make servicing advances or other
obligations in respect of a mortgage loan serviced by such Person.

“Guarantor” means, New Century Financial Corporation, a Maryland corporation,
and any successor thereto.

“Guaranty” means the Guaranty Agreement, dated as of August 1, 2006 between the
Guarantor and the Buyer.

“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by a Seller or the Guarantor with a counterparty approved by the
Buyer to hedge such Seller’s interest rate risk with respect to the mortgage
loans in such Seller’s portfolio (which includes Mortgage Loans sold hereunder).
The Sellers shall provide a monthly report to the Buyer which sets forth any
such Hedge Instrument entered into by the Sellers and shall provide the Buyer
with all information relating to such Hedge Instrument that the Buyer may
reasonably request.

“High Balance Mortgage Loan” shall have the meaning assigned thereto in the
Pricing Side Letter.

“High LTV Mortgage Loan” shall have the meaning assigned thereto in the Pricing
Side Letter.

“Hospital Mortgage Loan” shall have the meaning assigned thereto in the Pricing
Side Letter.

“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.

“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest paid thereon and all dividends, sale proceeds (including,
without limitation, any proceeds from the securitization of such Purchased Asset
or other disposition thereof) and other collections and distributions thereon
(including, without limitation, any proceeds received in respect of mortgage
insurance), but not including any commitment fees, origination fees and/or
servicing fees accrued in respect of periods on or after the initial Purchase
Date with respect to such Purchased Asset.

“Indebtedness” means, for any Person: (a) all obligations for borrowed money;
(b) obligations of such Person to pay the deferred purchase or acquisition price
of Property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable and paid within
ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued for account of such Person; (e) capital lease obligations of such Person;
(f) obligations of such Person under repurchase agreements or like arrangements;
(g) indebtedness of others guaranteed on a recourse basis by such Person;
(h) all obligations of such Person incurred in connection with the acquisition
or carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
contingent liabilities of such Person.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

“LIBOR” means, for each day, the rate determined by the Buyer on the related
Purchase Date on the basis of the offered rate for one-month U.S. dollar
deposits, as such rate appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on such date (rounded up to the nearest whole multiple of 1/16%); provided
that if such rate does not appear on Telerate Page 3750, the rate for such date
will be the rate determined by reference to such other comparable publicly
available service publishing such rates as may be selected by the Buyer in its
sole reasonable discretion and communicated to the related Seller. The Buyer
shall have the sole discretion to reset LIBOR daily.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the outstanding principal amount of such Mortgage Loan at the time of
origination to the lesser of (a) the Appraised Value of the related Mortgaged
Property at origination of such Mortgage Loan and (b) if the related Mortgaged
Property was purchased within twelve (12) months of the origination of such
Mortgage Loan, the purchase price of the related Mortgaged Property.

“Maintenance Call” shall have the meaning assigned thereto in Section 6(a)
hereof.

“Manufactured Home” means a prefabricated or manufactured home a lien on which
secures a Mortgage Loan and which is considered and treated as “real estate”
under applicable law.

“Market Value” means (i) with respect to any Purchased Asset that is an Eligible
Asset, as of any date of determination, the value ascribed to such asset by the
Buyer in its sole reasonable discretion as marked to market at any time, but not
less frequently than monthly (but in no event greater than the Market Value of
such Purchased Asset on the related initial Purchase Date), and (ii) with
respect to a Purchased Asset that is not an Eligible Asset or a Purchased Asset
that is deemed by the Buyer in its sole reasonable discretion to be
unsecuritizable or otherwise uncollectible, zero.

“Market Value Deficit” shall have the meaning assigned thereto in Section 6(a)
hereof.

“Market Value Requirement” shall have the meaning assigned thereto in the
Pricing Side Letter.

“Master Netting Agreement” means the letter agreement among the Buyer and the
Sellers and certain Affiliates and Subsidiaries of the Buyer and the Sellers in
form and substance acceptable to the Buyer to be entered into in the event that
the Buyer and the Sellers agree, as the same may be amended, supplemented or
modified from time to time; provided that if such agreement is not entered into,
all references herein to the Master Netting Agreement shall be disregarded.

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects taken as a whole of such Person.

“Material Adverse Effect” means (a) a Material Adverse Change with respect to a
Person or a Person and its Affiliates that are party to any Program Document
taken as a whole; (b) a material impairment of the ability of a Person or any
Affiliate thereof that is a party to any Program Document to perform under any
Program Document and to avoid any Event of Default; (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any
Program Document against a Person or any Affiliate of such Person that is a
party to any Program Document; or (d) a material adverse effect upon the value
or marketability of a material portion of the Purchased Assets.

“Maximum Aggregate Purchase Price” means $950,000,000.

“MERS” shall have the meaning assigned thereto in the Custodial Agreement.

“MERS Designated Mortgage Loan” shall have the meaning assigned thereto in the
Custodial Agreement.

“Minimum Valuation” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Monthly Payment” means with respect to any Mortgage Loan, the scheduled
combined payment of principal and interest payable by a Mortgagor under the
related Note on each Due Date.

“Mortgage” means a mortgage, deed of trust, or other instrument that creates a
lien on the related Mortgaged Property and secures a Note.

“Mortgage Identification Number” shall have the meaning assigned thereto in the
Custodial Agreement.

“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Note.

“Mortgage Loan” means (i) a first or current (not Delinquent by more than
30 days) second lien, fixed rate or adjustable rate, wet or dry funded,
residential mortgage loan (including Hospital Mortgage Loans, Forty Year
Mortgage Loans, Fifty Year Mortgage Loans, High Balance Mortgage Loans, High LTV
Mortgage Loans and Second Lien Mortgage Loans) originated in accordance with the
Underwriting Guidelines and the warranties attached as Exhibit B-1 hereto, (ii)
such other type of loan, lease or other receivable as shall be agreed upon by
the parties in writing, or (iii) any interest in, or secured by, any such loan,
lease or other receivable.

“Mortgage Loan Documents” shall have the meaning assigned thereto in the
Custodial Agreement.

“Mortgage Loan Transmission” shall have the meaning assigned thereto in the
Custodial Agreement.

“Mortgaged Property” means, with respect to a Mortgage Loan, the real property
(including all improvements, buildings, fixtures, building equipment and
personal property affixed thereto and all additions, alterations and
replacements made at any time with respect to the foregoing) and all other
collateral securing repayment of the debt evidenced by a Note.

“Mortgagee” means the record holder of a Note secured by a Mortgage.

“Mortgagor” means the obligor or obligors on a Note, including any person who
has assumed or guaranteed the obligations of the obligor thereunder.

“NCFC” shall mean New Century Financial Corporation, or any successor thereto.

“Net Worth” shall mean, with respect to any Person, the excess of such Person’s
total assets, over such Person’s total liabilities, determined in accordance
with GAAP.

“Note” means, with respect to any Mortgage Loan, the related promissory note
together with all riders thereto and amendments thereof or other evidence of
indebtedness of the related Mortgagor.

“Notice Date” shall have the meaning assigned thereto in Section 3(a).

“Obligations” means (a) all of the Sellers’ obligation to pay the Repurchase
Price on the Repurchase Date and other obligations and liabilities of the
Sellers, the Guarantor and the Servicer to the Buyer, its Affiliates or the
Custodian arising under, or in connection with, the Program Documents or
directly related to the Purchased Assets, whether now existing or hereafter
arising; (b) any and all sums paid by the Buyer or on behalf of the Buyer
pursuant to the Program Documents in order to preserve any Purchased Asset or
its interest therein; (c) in the event of any proceeding for the collection or
enforcement of any of the Sellers’, the Guarantor’s or the Servicer’s
indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Asset, or of any
exercise by the Buyer or any Affiliate of the Buyer of its rights under the
Program Documents, including without limitation, reasonable attorneys’ fees and
disbursements and court costs; and (d) all of the Sellers’ and the Guarantor’s
indemnity obligations to the Buyer pursuant to the Program Documents.

“Permitted Liens” shall mean with respect to Eligible REO Assets, (i) those
Liens that existed on the related REO Properties as of the Purchase Date;
(ii) any taxes, assessments or governmental charges on any of the related REO
Properties which the Servicer has not advanced because the Servicer has
determined, in accordance with Accepted Servicing Practices that any advance of
such charges would not be likely recoverable from the sale of such REO Property;
and (iii) any obligation to cure existing violations under environmental laws
with regard to related REO Properties which the Servicer has not advanced
because the Servicer has determined, in accordance with Accepted Servicing
Practices, that any advance on such obligations would not be likely recoverable
from the sale of such REO Property; and with respect to Eligible Assets, any
Liens granted by the Sellers in favor of the Buyer.

“Person” means any legal person, including any individual, corporation,
partnership, association, joint venture, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

“Price Differential” means, with respect to each Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate (or during
the continuation of an Event of Default, by daily application of the Default
Rate) for such Transaction to the Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days elapsed during the period
commencing on (and including) the Purchase Date and ending on (but excluding)
the Repurchase Date (reduced by any amount of such Price Differential in respect
of such period previously paid by the Sellers to the Buyer with respect to such
Transaction).

“Pricing Rate” means the per annum percentage rate for determination of the
Price Differential as set forth in the Pricing Side Letter.

“Pricing Side Letter” means the pricing side letter, dated as of August 1, 2006,
among the Sellers, the Guarantor and the Buyer, as the same may be amended,
supplemented or modified from time to time.

“Prime Rate” means the daily prime loan rate as reported in The Wall Street
Journal or if more than one rate is published, the highest of such rates.

“Principal” shall have the meaning given to it in Annex I.

“Program Documents” means this Agreement, the Custodial Agreement, Collection
Account Control Agreement, any Servicing Agreement, the Master Netting
Agreement, the Pricing Side Letter, any assignment of all or a portion of any
Hedge Instrument, the Electronic Tracking Agreement, the Guaranty and any other
agreement entered into by the Sellers and/or the Guarantor and/or the Servicer,
on the one hand, and the Buyer and/or any of its Affiliates or Subsidiaries (or
the Custodian on its behalf) on the other, in connection herewith or therewith.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by the Sellers to the Buyer hereunder.

“Purchased Items” shall have the meaning assigned thereto in Section 9 hereof.

“Purchase Price” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Purchased Assets” means any of the following assets sold by the Sellers to the
Buyer in a Transaction and not on the date of determination repurchased; the
related Mortgage Loans and REO Interests, together with the related Records,
Servicing Rights, the Sellers’ or the Guarantor’s rights under any related Hedge
Instruments to the extent of the Mortgage Loans sold hereunder, or the Sellers’
or the Guarantor’s rights under any takeout commitment related to the Mortgage
Loans and other Purchased Items, such other property, rights, titles or interest
as are specified on a related Transaction Notice, and all instruments, chattel
paper, and general intangibles comprising all of the foregoing. The term
“Purchased Assets” with respect to any Transaction at any time also shall
include Additional Purchased Assets delivered pursuant to Section 6(a) hereof
and Substitute Loans delivered pursuant to Section 17 hereof.

“Reacquired Loans” shall have the meaning assigned thereto in Section 17.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by the Sellers or any other person or entity with respect to a
Purchased Asset. Records shall include, without limitation, the Notes, any
Mortgages, the Asset Files, the Servicing File, and any other instruments
necessary to document or service a Mortgage Loan that is a Purchased Asset,
including, without limitation, the complete payment and modification history of
each Mortgage Loan that is a Purchased Asset.

“REO Interest” shall mean all capital stock or other equity interests of any REO
Subsidiary, which capital stock or interests evidence the related Seller’s 100%
equity ownership interest in such REO Subsidiary, together with all stocks,
certificates, options or rights of any nature whatsoever that may be issued or
granted by such REO Subsidiary to the related Seller while this Agreement is in
effect.

“REO Property” shall mean any Mortgaged Property (together with the related
servicing rights) the title to which has been acquired by an REO Subsidiary by
foreclosure, deed-in-lieu of foreclosure or similar means, in each case together
with all buildings, fixtures and improvements thereon and all other rights,
benefits and proceeds arising from and in connection with such REO Property.

“REO Subsidiary” shall mean New Century R.E.O. II Corp. or any other
wholly-owned subsidiary of a Seller formed for the sole purpose of holding any
REO Property.

“Repurchase Date” means the date occurring on (i) the 20th day of each month
following the related Purchase Date (or if such date is not a Business Day, the
following Business Day) or such other date determined by the Buyer in its sole
reasonable discretion, (ii) any other Business Day set forth in the related
Transaction Notice, (iii) the date determined by Buyer pursuant to Section 3(d),
or (iv) the date determined by application of Section 20, as applicable.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from the Buyer to the related Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the outstanding Purchase Price for such
Purchased Assets and the Price Differential as of the date of such
determination.

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Second Lien Mortgage Loan” shall have the meaning assigned thereto in the
Pricing Side Letter.

“Security Agreement” means with respect to any Mortgage Loan, any contract,
instrument or other document related to security for repayment thereof (other
than the related Mortgage and Note), executed by the Mortgagor and/or others in
connection with such Mortgage Loan, including without limitation, any security
agreement, guaranty, title insurance policy, hazard insurance policy, chattel
mortgage, letter of credit or certificate of deposit or other pledged accounts,
and any other documents and records relating to any of the foregoing.

“Servicer” means New Century Mortgage Corporation, and any successor thereto or
any other servicer acceptable to the Buyer in its sole discretion.

“Servicing Agreement” means any agreement (other than the Custodial Agreement)
giving rise or relating to Servicing Rights with respect to a Purchased Asset,
including any assignment or other agreement relating to such agreement.

“Servicing File” means with respect to each Purchased Asset, the file retained
by the related Seller consisting of all necessary documents that a prudent
originator and servicer would have to document and service the Purchased Assets
including with respect to any Mortgage Loan, copies of the related Mortgage Loan
Documents, and with respect to any Purchased Asset, copies of computer tapes,
proof of insurance coverage, insurance policies, appraisals, and any and all
documents required to be delivered pursuant to any of the Program Documents.

“Servicing Rights” means contractual, possessory or other rights of the Sellers
or any other Person, whether arising under the Servicing Agreement, the
Custodial Agreement or otherwise, to administer or service a Purchased Asset or
to possess related Records.

“Settlement Agent” means, with respect to any Transaction related to a Wet Loan,
prior to the occurrence of the Transaction, the related Seller shall send the
Buyer a notice identifying the settlement agent, the title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the related Wet Loan is being originated, to which the
proceeds of such Transaction are to be wired.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person.

“Substitute Loans” has the meaning assigned thereto in Section 17.

“Tangible Net Worth” means, with respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
Subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, net leasehold improvements, good will, trademarks, trade names,
service marks, copyrights, patents, licenses and unamortized debt discount and
expense; provided, that interest-only strips, residual interests or reserve
certificates issued in connection with a public or private securitization
transaction owned by such person or its Subsidiaries shall not be treated as
intangibles for purposes of this definition.

“Termination Date” means the earlier of (i) 364 days following the Effective
Date, (ii) at the Buyer’s option, upon the occurrence of an Event of Default, or
(iii) at the Buyer’s option, the occurrence of any outbreak or material
escalation of hostilities, a declaration by the United States of a national
emergency or war or other calamity or crisis, the effect of which on the
financial markets is such as to make it, in the reasonable judgment of the
Buyer, impracticable to continue this Agreement.

“Total Indebtedness” means, with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period
maintained in accordance with GAAP, less the aggregate amount of any such total
liabilities that are reflected on the balance sheet of such Person in respect of
obligations incurred pursuant to a securitization transaction solely to the
extent such obligations are secured by the assets securitized thereby and are
non-recourse to such Person.

“Transaction” has the meaning assigned thereto in Section 1.

“Transaction Notice” means a written request by a Seller to enter into a
Transaction, in a form to be mutually agreed upon between the Sellers and the
Buyer, which is delivered to the Buyer.

“Trust Receipt” shall have the meaning assigned thereto in the Custodial
Agreement.

“Underwriting Guidelines” means the Sellers’ loan underwriting guidelines set
forth on Exhibit C in effect as of the date of this Agreement which the Buyer
hereby approves, as the same may be amended from time to time in accordance with
the terms of this Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

“USC” shall have the meaning assigned thereto in Section 35.

“Wet Loan” shall mean a wet-funded first lien Mortgage Loan (including, but not
limited to Broker Originated Loans) that (i) is acceptable to the Buyer, (ii) as
of the Purchase Date, does not contain all the required Mortgage Loan documents
specified in Annex 16 to the Custodial Agreement in the related Asset File, and
(iii) has the following additional characteristics:

(a) the proceeds thereof have been funded by wire transfer or cashier’s check,
cleared check or draft or other form of immediately available funds to the
Settlement Agent or Broker (in the case of a Broker Originated Loan), for such
Wet Loan;

(b) such Wet Loan has closed on the disbursement date (which shall be no more
than 30 days prior to the related Purchase Date) and become a valid first lien
securing actual indebtedness by funding to the order of the Mortgagor
thereunder;

(c) the proceeds thereof have not been returned to the related Seller or its
agent from the Settlement Agent or Broker (in the case of a Broker Originated
Loan) for such Wet Loan;

(d) the related Seller has not learned that such Wet Loan will not be closed and
funded to the order of the Mortgagor; and

(e) upon recordation such Mortgage Loan will constitute a first lien on the
premises described therein.

(b) Capitalized terms used but not defined in this Agreement shall have the
meanings assigned thereto in the Custodial Agreement.

(c) Interpretation. Headings are for convenience only and do not affect
interpretation. The following rules of this subsection (c) apply unless the
context requires otherwise. The singular includes the plural and conversely. A
gender includes all genders. Where a word or phrase is defined, its other
grammatical forms have a corresponding meaning. A reference to a subsection,
Section, Annex or Exhibit is, unless otherwise specified, a reference to a
Section of, or annex or exhibit to, this Agreement. A reference to a party to
this Agreement or another agreement or document includes the party’s successors
and permitted substitutes or assigns. A reference to an agreement or document is
to the agreement or document as amended, modified, novated, supplemented or
replaced, except to the extent prohibited by any Program Document. A reference
to legislation or to a provision of legislation includes a modification or
re-enactment of it, a legislative provision substituted for it and a regulation
or statutory instrument issued under it. A reference to writing includes a
facsimile transmission and any means of reproducing words in a tangible and
permanently visible form. A reference to conduct includes, without limitation,
an omission, statement or undertaking, whether or not in writing. An Event of
Default exists until it has been waived in writing by the Buyer or has been
timely cured. The words “hereof”, “herein”, “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limiting and means “including without
limitation”. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”. This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made, in accordance with
GAAP, consistently applied. References herein to “fiscal year” and “fiscal
quarter” refer to such fiscal periods of the Sellers or the Guarantor, as
applicable.

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
the Sellers or the Guarantor by the Buyer or an authorized officer of the Buyer
provided for in this Agreement is conclusive and binds the parties in the
absence of manifest error. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing related to such agreement.

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form. Where a Seller or the Guarantor is required to provide any
document to the Buyer under the terms of this Agreement, the relevant document
shall be provided in writing or printed form unless the Buyer requests
otherwise. At the request of the Buyer, the document shall be provided in
computer disk form or in both printed and computer disk form.

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, the Buyer, the Guarantor and the Sellers, and is the product of all
parties. In the interpretation of this Agreement, no rule of construction shall
apply to disadvantage one party on the ground that such party proposed or was
involved in the preparation of any particular provision of this Agreement or
this Agreement itself. Except where otherwise expressly stated, the Buyer may
give or withhold, or give conditionally, approvals and consents and may form
opinions and make determinations at its absolute discretion. Any requirement of
good faith, discretion or judgment by the Buyer shall not be construed to
require the Buyer to request or await receipt of information or documentation
not immediately available from or with respect to the Sellers, the Guarantor,
the Servicer, any other Person or the Purchased Assets themselves.



3.   THE TRANSACTIONS

(a) Subject to the terms and conditions of the Program Documents, the Buyer
hereby agrees to enter into Transactions with an aggregate Purchase Price for
all Purchased Assets acquired by the Buyer not to exceed the Maximum Aggregate
Purchase Price. Unless otherwise agreed, the related Seller shall give the Buyer
and the Custodian notice of any proposed purchase, with respect to all related
Eligible Assets, prior to 5:00 p.m. (New York City time) one (1) Business Day
prior to the proposed Purchase Date (the date on which any such notice is so
given, the “Notice Date”), (i) deliver an Asset Schedule and a Mortgage Loan
Transmission to the Buyer and the Custodian on such Notice Date, and (ii) with
respect to all Eligible Assets other than Wet Loans, deliver the Asset File to
the Custodian in accordance with the Custodial Agreement.

(b) The Sellers shall repurchase Purchased Assets from the Buyer on each related
Repurchase Date. Each obligation to repurchase exists without regard to any
prior or intervening liquidation or foreclosure with respect to any Purchased
Asset. The Sellers are obligated to obtain the Purchased Assets from the Buyer
or its designee (including the Custodian) at the Sellers’ expense on (or after)
the related Repurchase Date.

(c) Provided that the applicable conditions in Sections 10(a) and (b) have been
satisfied, the Seller may request that each Purchased Asset that is repurchased
by the related Seller on the Repurchase Date become subject to a new Transaction
by delivering notice of such request (which request can be in the form of an
Asset Schedule and Mortgage Loan Transmission) to the Buyer with a copy to the
Custodian, at least one (1) Business Day prior to the related Repurchase Date;
provided that if the Repurchase Date so determined is later than the Termination
Date, the Repurchase Date for such Transaction shall automatically reset to the
Termination Date, and the provisions of this sentence as it might relate to a
new Transaction shall expire on such date. Upon the Buyer agreeing in its sole
discretion to enter into such proposed Transaction, the Buyer shall purchase
such Assets in accordance with the procedures set forth herein. For each new
Transaction, unless otherwise agreed, (y) the accrued and unpaid Price
Differential shall be settled in cash on each related Repurchase Date, and
(z) the Pricing Rate shall be as set forth in the Pricing Side Letter

(d) Notwithstanding anything to the contrary set forth herein, the Buyer shall
have the right, at any time, to require the Sellers to repurchase all Purchased
Loans then subject to a Transaction by providing the Sellers with five
(5) Business Days’ prior written notice of the Repurchase Date for such
Purchased Loans.



4.   RESERVED



5.   PAYMENT AND TRANSFER

Unless otherwise agreed, all transfers of funds hereunder shall be in
immediately available funds and all Purchased Assets transferred shall be
transferred to the Custodian pursuant to the Custodial Agreement. Any Repurchase
Price or Price Differential received by the Buyer after 5:00 p.m. New York City
time shall be applied on the next succeeding Business Day.



6.   MARKET VALUE MAINTENANCE

(a) If at any time the Market Value Requirement of all Purchased Assets subject
to all Transactions is not met for all such Purchased Assets (such event, a
“Market Value Deficit”), then the Buyer may, by notice to the Sellers, require
the Sellers in such Transactions to repurchase Purchased Assets or transfer to
the Buyer, at the Buyer’s option (and provided Sellers have additional Eligible
Assets), additional Eligible Assets (“Additional Purchased Assets”) or cash
within one (1) Business Day of such notice by the Buyer, so that the Market
Value Requirement for the Purchased Assets, including any such Additional
Purchased Assets and cash, will thereupon be satisfied (such requirement, a
“Maintenance Call”).

(b) Notice required pursuant to Section 6(a) may be given by any means provided
in Section 36 hereof. Any notice given by 5:00 p.m. (New York City time) on a
Business Day shall be met, and the related Maintenance Call satisfied, no later
than 5:00 p.m. (New York City time) on the following Business Day. The failure
of the Buyer, on any one or more occasions, to exercise its rights hereunder,
shall not change or alter the terms and conditions to which this Agreement is
subject or limit the right of the Buyer to do so at a later date. The Sellers,
the Guarantor and the Buyer each agree that a failure or delay by the Buyer to
exercise its rights hereunder shall not limit or waive the Buyer’s rights under
this Agreement or otherwise existing by law or in any way create additional
rights for the Sellers or the Guarantor.



7.   INCOME PAYMENTS

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Asset subject to that Transaction, such
Income shall be the property of the Buyer. Notwithstanding the foregoing, and
provided no Default has occurred and is continuing, the Buyer agrees that the
Sellers shall be entitled to receive an amount equal to all Income received,
whether by the Buyer, the Custodian, the Servicer or any other Person, which is
not otherwise received by the Sellers, in respect of the Purchased Assets, to
the full extent it would be so entitled if the Purchased Assets had not been
sold to the Buyer; provided that any Income received by the Sellers or the
Servicer while the related Transaction is outstanding shall be deemed to be held
by the Sellers or the Servicer, as applicable, solely in trust for the Buyer
pending the repurchase on the related Repurchase Date; provided further that the
Sellers shall cause the Servicer to hold all such Income for the benefit of the
Buyer and upon remittance by the Servicer to the Sellers of all such amounts,
the Sellers shall (a) prior to the occurrence of an Event of Default, promptly
deposit or cause the prompt deposit of all such Income which consists of
prepayments of principal in full or in part with respect to the Purchased
Assets, and (b) upon the occurrence of and during the continuance of an Event of
Default promptly deposit or cause the prompt deposit of all Income with respect
to the Purchased Assets, in the Collection Account established hereunder.
Provided no Default has occurred, the Buyer shall, as the parties may agree with
respect to any Transaction (or, in the absence of any such agreement, as the
Buyer shall reasonably determine in its sole discretion), on the Repurchase Date
following the date such Income is received by the Buyer (or the servicer on its
behalf) either (i) transfer (or permit the Servicer to transfer) to the Sellers
any Income held in the Collection Account with respect to Purchased Assets
subject to such Transaction, or (ii) if a Market Value Deficit then exists,
apply all such Income to reduce the amount, if any, to be transferred to the
Buyer by the Sellers upon termination of such Transaction. The Buyer shall not
be obligated to take any action pursuant to the preceding sentences (A) to the
extent that such action would result in the creation of a Market Value Deficit,
unless prior thereto or simultaneously therewith the Sellers transfer to the
Buyer cash or Additional Purchased Assets sufficient to eliminate such Market
Value Deficit, or (B) if an Event of Default with respect to the Sellers has
occurred and is then continuing at the time such Income is paid.



8.   TAXES; TAX TREATMENT

(a) All payments made by the Sellers under this Repurchase Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority thereof or
therein, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on the net income by the United States, a state or a foreign
jurisdiction under the laws of which the Buyer is organized or of its applicable
lending office, or any political subdivision thereof (collectively, “Taxes”),
all of which shall be paid by the Sellers for their own account not later than
the date when due. If the Sellers are required by law or regulation to deduct or
withhold any Taxes from or in respect of any amount payable hereunder, it shall:
(a) make such deduction or withholding; (b) pay the amount so deducted or
withheld to the appropriate Governmental Authority not later than the date when
due; (c) deliver to the Buyer, promptly, original tax receipts and other
evidence satisfactory to the Buyer of the payment when due of the full amount of
such Taxes; and (d) pay to the Buyer such additional amounts as may be necessary
so that such the Buyer receives, free and clear of all Taxes, a net amount equal
to the amount it would have received under this Agreement, as if no such
deduction or withholding had been made.

(b) Each party to this Repurchase Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of the Sellers that is secured by the
Purchased Assets and that the Purchased Assets are owned by the Sellers in the
absence of an Event of Default by the Sellers. All parties to this Repurchase
Agreement agree to such treatment and agree to take no action inconsistent with
this treatment, unless required by law.

(c) In addition, the Sellers agree to pay to the relevant Governmental Authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including, without limitation, mortgage recording taxes, transfer taxes and
similar fees) imposed by the United States or any taxing authority thereof or
therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Repurchase
Agreement (“Other Taxes”).

(d) The Sellers agree to indemnify the Buyer for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 8, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided that the Buyer
shall have provided the Seller with evidence, reasonably satisfactory to the
Sellers, of payment of Taxes or Other Taxes, as the case may be.

(e) If the Buyer or any successor or assign of the Buyer is not incorporated
under the laws of the United States, any State thereof, or the District of
Columbia (a “Foreign Buyer”), such Foreign Buyer shall provide the Sellers with
properly completed United States Internal Revenue Service (“IRS”) Form W-8BEN or
W-8ECI or any successor form prescribed by the IRS, certifying that such Foreign
Buyer is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States on or prior to the date upon which each such Foreign Buyer becomes a
Buyer. Each Foreign Buyer will resubmit the appropriate form on the earliest of
(A) the third anniversary of the prior submission or (B) on or before the
expiration of thirty (30) days after there is a “change in circumstances” with
respect to such Foreign Buyer as defined in Treas. Reg.
Section 1.1441(e)(4)(ii)(D). For any period with respect to which a Foreign
Buyer has failed to provide Sellers with the appropriate form or other relevant
document pursuant to this Section 8(e) (unless such failure is due to a change
in treaty, law, or regulation occurring subsequent to the date on which a form
originally was required to be provided), such Foreign Buyer shall not be
entitled to any “gross-up” of Taxes or indemnification under Section 8(d) with
respect to Taxes imposed by the United States; provided, however, that should a
Foreign Buyer, which is otherwise exempt from a withholding tax, become subject
to Taxes because of its failure to deliver a form required hereunder, the
Sellers shall take such steps as such Foreign Buyer shall reasonably request to
assist such Foreign Buyer to recover such Taxes.

(f) Without prejudice to the survival of any other agreement of the Sellers
hereunder, the agreements and obligations of the Sellers contained in this
Section 8 shall survive the termination of this Repurchase Agreement. Nothing
contained in this Section 8 shall require the Buyer to make available any of its
tax returns or other information that it deems to be confidential or
proprietary.



9.   SECURITY INTEREST; THE BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a) The Sellers and the Buyer intend that the Transactions hereunder be sales to
the Buyer of the Purchased Assets and not loans from the Buyer to the Sellers
secured by the Purchased Assets. However, in order to preserve the Buyer’s
rights under this Agreement in the event that a court or other forum
recharacterizes the Transactions hereunder as other than sales, and as security
for each Seller’s performance of all of its Obligations, each Seller hereby
grants the Buyer a fully perfected first priority security interest in the
following property, whether now existing or hereafter acquired: the Purchased
Assets, all mortgage guaranties and insurance relating to such Purchased Assets
(issued by governmental agencies or otherwise) or the related Mortgaged Property
and any mortgage insurance certificate or other document evidencing such
mortgage guaranties or insurance and all claims and payments thereunder, any
purchase agreements or other agreements or contracts relating to or constituting
any or all of the foregoing, all “accounts” as defined in the Uniform Commercial
Code relating to or constituting any or all of the foregoing, including the
Collection Account, and any other contract rights, payments, rights to payment
(including payments of interest or finance charges), and all instruments,
chattel paper, securities, investment property and general intangibles and other
assets comprising or relating to the foregoing, any security account and all
rights to Income and the rights to enforce such payments arising from any of the
foregoing, all guarantees or other support for the foregoing, and any and all
replacements, substitutions, distributions on, or proceeds with respect to, any
of the foregoing (collectively the “Purchased Items”). Each Seller acknowledges
and agrees that its rights with respect to the Purchased Items (including
without limitation, its security interest in the Purchased Assets and any other
collateral granted to such Seller pursuant to any other agreement) are and shall
continue to be at all times junior and subordinate to the rights of the Buyer
hereunder.

(b) Each Seller hereby irrevocably constitutes and appoints the Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Seller and in the name of such Seller or in its own name, from
time to time in the Buyer’s discretion, for the purpose of carrying out the
terms of this Repurchase Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Repurchase Agreement,
to file such financing statement or statements relating to the Purchased Assets
and the Purchased Items without such Seller’s signature thereon as the Buyer at
its option may deem appropriate, and, without limiting the generality of the
foregoing, each Seller hereby gives the Buyer the power and right, on behalf of
such Seller, without assent by, but with notice to, such Seller, if an Event of
Default shall have occurred and be continuing, to do the following:

(i) in the name of such Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Purchased Assets and to file any claim or to take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the Buyer for
the purpose of collecting any and all such moneys due with respect to any other
Purchased Assets whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Assets;

(iii) (A) to direct any party liable for any payment under any Purchased Assets
to make payment of any and all moneys due or to become due thereunder directly
to the Buyer or as the Buyer shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Purchased
Assets; (C) to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Purchased Assets; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Purchased Assets or any
proceeds thereof and to enforce any other right in respect of any Purchased
Assets; (E) to defend any suit, action or proceeding brought against such Seller
with respect to any Purchased Assets; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Buyer may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any Purchased Assets as fully and
completely as though the Buyer were the absolute owner thereof for all purposes,
and to do, at the Buyer’s option and such Seller’s expense, at any time, and
from time to time, all acts and things which the Buyer deems necessary to
protect, preserve or realize upon the Purchased Assets and the Purchased Items
and the Buyer’s Liens thereon and to effect the intent of this Repurchase
Agreement, all as fully and effectively as such Seller might do.

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

Each Seller also authorizes the Buyer, if an Event of Default shall have
occurred, from time to time, to execute, in connection with any sale provided
for in Section 20 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Purchased Assets.

The powers conferred on the Buyer hereunder are solely to protect the Buyer’s
interests in the Purchased Assets and shall not impose any duty upon it to
exercise any such powers. The Buyer shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
the Sellers for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.



10.   CONDITIONS PRECEDENT

(a) As conditions precedent to the initial Transaction, the Buyer shall have
received on or before the day of such initial Transaction the following, in form
and substance satisfactory to the Buyer and duly executed by each party thereto
(as applicable):

(i) The Program Documents (other than the Electronic Tracking Agreement) duly
executed and delivered by the parties thereto and being in full force and
effect, free of any modification, breach or waiver;

(ii) A certified copy of each Seller’s and the Guarantor’s consents or corporate
resolutions, as applicable, approving the Program Documents and Transactions
thereunder (either specifically or by general resolution), and all documents
evidencing other necessary corporate action or governmental approvals as may be
required in connection with the Program Documents;

(iii) An incumbency certificate of the secretaries of each Seller and the
Guarantor certifying the names, true signatures and titles of each Seller’s and
the Guarantor’s representatives duly authorized to request Transactions
hereunder and to execute the Program Documents and the other documents to be
delivered thereunder;

(iv) An opinion of each Seller’s and the Guarantor’s counsel as to such matters
as the Buyer may reasonably request (including, without limitation,
enforceability, non-contravention, and perfection opinions) each in form and
substance acceptable to the Buyer;

(v) A copy of the current Underwriting Guidelines certified by an officer of
each Seller;

(vi) The payment in respect of the legal fees as set forth in the Pricing Side
Letter;

(vii) Evidence that all other actions necessary or, in the opinion of the Buyer,
desirable to perfect and protect the Buyer’s interest in the Purchased Assets
and other Purchased Items have been taken, including, without limitation, duly
executed and filed Uniform Commercial Code financing statements on Form UCC-1;

(viii) The Buyer shall have completed the due diligence review pursuant to
Section 38, and such review shall be satisfactory to the Buyer in its sole
discretion;

(ix) The Buyer’s internal credit committee shall have approved the Program
Documents and Transactions thereunder (either specifically or by general
resolution);

(x) Any other documents reasonably requested by the Buyer; and

(xi) Evidence of the establishment of the Collection Account.

(b) The obligation of the Buyer to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:

(i) The Buyer or its designee shall have received on or before the day of a
Transaction with respect to such Purchased Assets (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to the Buyer
and (if applicable) duly executed:



  (A)   The Transaction Notice, Asset Schedule and if such Asset is a Mortgage
Loan, a Mortgage Loan Transmission with respect to such Purchased Assets,
delivered pursuant to Section 3(a);



  (B)   The Trust Receipt with respect to such Purchased Assets, with the Asset
Schedule attached;



  (C)   Such certificates, customary opinions of counsel or other documents as
the Buyer may reasonably request, provided that such opinions of counsel shall
not be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by the Buyer in its commercially
reasonable judgment; and



  (D)   A copy of the Underwriting Guidelines to the extent such guidelines have
been amended;

(ii) No Default or Event of Default shall have occurred and be continuing;

(iii) The Buyer shall not have determined that the introduction of or a change
in any requirement of law or in the interpretation or administration of any
requirement of law applicable to the Buyer has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for the Buyer to
enter into Transactions with a Pricing Rate based on LIBOR;

(iv) All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction and each Seller and the Guarantor
are in compliance with the terms and conditions of the Program Documents;

(v) The then aggregate outstanding Purchase Price for all Purchased Assets, when
added to the Purchase Price for the requested Transaction, shall not exceed the
Maximum Aggregate Purchase Price;

(vi) Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date;

(vii) The Buyer shall have determined that all actions necessary or, in the
opinion of the Buyer, desirable to maintain the Buyer’s perfected interest in
the Purchased Assets and other Purchased Items have been taken, including,
without limitation, duly executed and filed Uniform Commercial Code financing
statements on Form UCC-1;

(viii) Each Seller shall have paid to the Buyer all fees and expenses owed to
the Buyer in accordance with this Agreement;

(ix) The Buyer or its designee shall have received any other documents
reasonably requested by the Buyer;

(x) The Buyer shall have received the Custodian Loan Transmission from the
Custodian pursuant to Section 3(a) of the Custodial Agreement;

(xi) There shall be no Market Value Deficit at the time immediately prior to
entering into a new Transaction;

(xii) No event or events shall have been reasonably determined by the Buyer to
have occurred and to be continuing resulting in the effective absence of a “repo
market” respecting loans or mortgage-backed or asset-backed securities such that
the Buyer is or was unable to finance or fund purchases under this Agreement
through the “repo market” or the Buyer’s customers;

(xiii) Each secured party (including any party that has a precautionary security
interest in a Purchased Asset) shall have released all of its right, title and
interest in, to and under such Purchased Asset (including, without limitation,
any security interest that such secured party or secured party’s agent may have
by virtue of its possession, custody or control thereof) and has filed Uniform
Commercial Code termination statements in respect of any Uniform Commercial Code
filings made in respect of such Purchased Asset, and each such release and
Uniform Commercial Code termination statement has been delivered to the Buyer
prior to each Transaction and to the Custodian as part of the Asset File;

(xiv) If at any time a Seller shall become a member of MERS, the parties shall
have entered into the Electronic Tracking Agreement prior to the next succeeding
Transaction;

(xv) With respect to any Transaction related to a Wet Loan, the related Seller
shall have sent the Buyer a notice identifying the Settlement Agent; and

(xvi) With respect to each Eligible REO Interest, the related Seller shall have
delivered, or caused to be delivered, to the Custodian for recordation in the
appropriate governmental recording office of the jurisdiction where the related
REO Property is located, the original executed deed (in recordable form) to such
REO Property, naming the related REO Subsidiary as the grantee.



11.   RELEASE OF PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Asset, unless a Default or Event
of Default shall have occurred and be continuing, then (a) the Buyer shall be
deemed to have terminated any security interest that the Buyer may have in such
Purchased Asset and any Purchased Items solely related to such Purchased Asset
and (b) with respect to such Purchased Asset, the Buyer shall direct the
Custodian to release such Purchased Asset and any Purchased Items solely related
to such Purchased Asset to the related Seller unless such release and
termination would give rise to or perpetuate a Market Value Deficit. Except as
set forth in Sections 6(a) and 17, the related Seller shall give at least one
(1) Business Day prior written notice to the Buyer if such repurchase shall
occur on any date other than the Repurchase Date set forth in Section 3(b).

If such a Market Value Deficit is applicable, the Buyer shall notify the related
Seller of the amount thereof and the related Seller may thereupon satisfy the
Maintenance Call in the manner specified in Section 6.



12.   RELIANCE

With respect to any Transaction, the Buyer may conclusively rely upon, and shall
incur no liability to the related Seller or the Guarantor in acting upon, any
request or other communication that the Buyer reasonably believes to have been
given or made by a person authorized to enter into a Transaction on the related
Seller’s or the Guarantor’s behalf.



13.   REPRESENTATIONS AND WARRANTIES

Each Seller and the Guarantor hereby represents and warrants, and shall on and
as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant, with respect to itself alone, that:

(a) Due Organization and Qualification. Such Person is duly organized, validly
existing and in good standing under the laws of the jurisdiction under whose
laws it is organized. Such Person is duly qualified to do business and has
obtained all necessary licenses, permits, charters, registrations and approvals
necessary for the conduct of its business as currently conducted and the
performance of its obligations under the Program Documents except where any
failure to obtain such a license, permit, charter, registration or approval will
not cause a Material Adverse Effect with respect to such Person or impair the
enforceability of any Purchased Asset.

(b) Power and Authority. Such Person has all necessary power and authority to
conduct its business as currently conducted, to execute, deliver and perform its
obligations under the Program Documents and to consummate the Transactions.

(c) Due Authorization. The execution, delivery and performance of the Program
Documents by such Person has been duly authorized by all necessary action and do
not require any additional approvals or consents or other action by or any
notice to or filing with any Person other than any that have heretofore been
obtained, given or made.

(d) Noncontravention. Neither the execution and delivery of the Program
Documents by such Person nor the consummation of the Transactions and
transactions thereunder:

(i) conflicts with, breaches or violates any provision of the organizational
documents or material agreements of such Person or any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award currently in
effect having applicability to such Person or its properties;

(i) constitutes a material default by such Person under any loan or repurchase
agreement, mortgage, indenture or other agreement or instrument to which such
Person is a party or by which it or any of its properties is or may be bound or
affected; or

(ii) results in or requires the creation of any lien upon or in respect of any
of the assets of such Person except the liens granted to the Buyer by such
Person under the Program Documents.

(e) Legal Proceeding. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator affecting
any of the Purchased Assets, such Person or any of its Affiliates, pending or
threatened, which is reasonably likely to be adversely determined and which, if
decided adversely, would have a reasonable likelihood of having a Material
Adverse Effect with respect to such Person.

(f) Valid and Binding Obligations. Each of the Program Documents to which such
Person is a party, when executed and delivered by such Person, as applicable,
will constitute the legal, valid and binding obligations of the Seller, the
Guarantor or the Servicer, as applicable, enforceable against such Person, in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Financial Statements. The Guarantor’s financial statements, copies of which
have been furnished to the Buyer, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of the Guarantor as of
the dates and for the periods indicated and (iii) have been prepared in
accordance with GAAP consistently applied, except as noted therein (subject as
to interim statements to normal year-end adjustments). Since the date of the
most recent financial statements, there has been no Material Adverse Change with
respect to the Guarantor. Except as disclosed in such financial statements, the
Guarantor is not subject to any contingent liabilities or commitments that,
individually or in the aggregate, have a reasonable likelihood of causing a
Material Adverse Change with respect to the Guarantor.

(h) Accuracy of Information. None of the documents or information prepared by or
on behalf of such Person and provided to the Buyer relating to such Person’s
financial condition contain any statement of a material fact with respect to
such Person or the Transactions that was untrue or misleading in any material
respect when made. Since the furnishing of such documents or information, there
has been no change, nor any development or event involving a prospective change
known to such Person, that would render any of such documents or information
untrue or misleading in any material respect.

(i) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental agency or instrumentality, nor any consent,
approval, waiver or notification of any creditor, lessor or other
non-governmental person, is required in connection with the execution, delivery
and performance by such Person of this Agreement or the consummation by such
Person of any other Program Document, other than any that have heretofore been
obtained, given or made, and Uniform Commercial Code filings.

(j) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by such Person in the conduct of their businesses
violates any law, regulation, judgment, agreement, regulatory consent, order or
decree applicable to it which, if enforced, would result in either a Material
Adverse Change or a Material Adverse Effect with respect to such Person.

(k) Solvency; Fraudulent Conveyance. Such Person is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to such
Transaction, such Person will not be left with an unreasonably small amount of
capital with which to engage in its business. Such Person does not intend to
incur, nor believes that it has incurred, debts beyond its ability to pay such
debts as they mature. Such Person is not contemplating the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of such Person or any of its assets. The amount of consideration
being received by the Seller upon the sale of the Purchased Assets to the Buyer
constitutes reasonably equivalent value and fair consideration for such
Purchased Assets. The Seller is not transferring any Purchased Assets with any
intent to hinder, delay or defraud any of its creditors.

(l) Investment Company Act Compliance. The Seller is not required to be
registered as an “investment company” as defined under the Investment Company
Act nor as an entity under the control of an “investment company” as defined
under the Investment Company Act.

(m) Taxes. Such Person has filed all federal and state tax returns which are
required to be filed and has paid all taxes, including any assessments received
by it, to the extent that such taxes have become due (other than for taxes that
are being contested in good faith or for which it has established adequate
reserves). Any taxes, fees and other governmental charges payable by such Person
in connection with a Transaction and the execution and delivery of the Program
Documents have been paid.

(n) Additional Representations. With respect to each Purchased Asset, such
Person hereby makes all of the applicable representations and warranties set
forth in Exhibits B-1 and B-2 as of the date the related Asset File is delivered
to the Custodian with respect to the Purchased Assets and continuously while
such Purchased Asset is subject to a Transaction. Further, as of each Purchase
Date, such Person shall be deemed to have represented and warranted in like
manner that such Person does not have knowledge that any such representation or
warranty may have ceased to be true in any material respect as of such date,
except as otherwise stated in a Transaction Notice, any such exception to
identify the applicable representation or warranty and specify in reasonable
detail the related knowledge of such Person. In addition, each Seller agrees to
make the representations and warranties set forth in Exhibits B-1 and B-2 to
this Agreement as of the “cut-off date” of the securitization or whole loan sale
of the related Purchased Assets by the Sellers or the Buyer, as applicable;
provided, however, that to the extent that the Sellers have at the time of such
securitization or whole loan sale actual knowledge of any facts or circumstances
that would render any of such representations and warranties materially false,
the Sellers shall have no obligation to make such materially false
representation and warranty.

(o) No Broker. Such Person has not dealt with any broker, investment banker,
agent, or other person, except for the Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement; provided, that if such Person has dealt with any
broker, investment banker, agent, or other person, except for the Buyer, who may
be entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to this Agreement, such commission or compensation
shall have been paid in full by such Person, as applicable.

(p) Corporate Separateness.

(i) The capital of such Person is adequate for the respective business and
undertakings of such Person.

(ii) Other than as provided in this Agreement and the other Program Documents,
the Seller is not engaged in any business transactions with the Guarantor or any
of its Affiliates other than transactions in the ordinary course of its business
on an “arms-length” basis.

(q) MERS. To the extent that some or all of the Purchased Assets consist of MERS
Designated Mortgage Loans, the Sellers and the Servicer are members of MERS in
good standing.

(r) Purchased Items: Purchased Items Security.

(i) The Seller has not assigned, pledged, or otherwise conveyed or encumbered
any Purchased Asset to any other Person, and immediately prior to the sale of
each such Purchased Asset, the Seller was the sole owner of such Purchased Asset
and had good and marketable title thereto, free and clear of all Liens.
Notwithstanding the foregoing, the Seller may sell, transfer, assign or pledge
or otherwise convey any foreclosed Mortgaged Property to an REO Subsidiary.

(ii) The provisions of this Agreement are effective to create in favor of the
Buyer a valid security interest in all right, title and interest of the Seller
in, to and under the Purchased Items.

(iii) Upon receipt by the Custodian of each Note, endorsed in accordance with
the Custodial Agreement, the Buyer shall have a fully perfected first priority
security interest therein, in the Mortgage Loan evidenced thereby and in the
Seller’s interest in the related Mortgaged Property.

(iv) Upon the filing of financing statements on Form UCC-1 naming the Buyer as
“Secured Party” and the Seller as “Debtor”, and describing the Purchased Items,
in the appropriate jurisdictions and recording offices, the security interests
granted hereunder in the Purchased Items will constitute fully perfected first
priority security interests under the Uniform Commercial Code in all right,
title and interest of the Seller in, to and under such Purchased Items, which
can be perfected by filing under the Uniform Commercial Code

(v) With respect to each Eligible REO Interest, such REO Interest of any REO
Subsidiary will constitute all of the issued and outstanding capital stock or
other equity interests of all classes of such REO Subsidiary, and all of such
REO Interest will have been duly and validly issued and, if capital stock, shall
have been fully paid and nonassessable. Upon the delivery to the Buyer or the
Custodian of any certificates evidencing such REO Interest, the Buyer shall have
a fully perfected first priority security interest therein and in the REO
Subsidiary’s interest in the related REO Property.

(s) Acquisition of Mortgage Loans. The Mortgage Loans were acquired by the
Seller, and the collection practices used by the Servicer with respect to the
Mortgage Loans have been, in all material respects, legal, proper, reasonable
and customary in the residential sub-prime mortgage loan servicing business.

(t) No Adverse Selection. The Seller used no selection procedures that
identified the Mortgage Loans as being less desirable or valuable than other
comparable mortgage loans owned by the Seller.

(u) Material Adverse Effect. There is no action, suit, proceeding,
investigation, or arbitration pending or, to the Seller’s knowledge, threatened
against the Seller which could result in the occurrence of a Material Adverse
Effect.

(v) Material Adverse Change. There has been no Material Adverse Change in the
business, operations, financial condition, properties or prospects of the Seller
or its Affiliates since the date set forth in the most recent financial
statements supplied to the Buyer.

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to the Buyer and shall continue for so long as
the Purchased Assets are subject to this Agreement.



14.   COVENANTS OF SELLER

Each Seller and the Guarantor, as applicable, hereby covenants with the Buyer as
follows:

(a) Defense of Title. Each of the Seller and the Guarantor warrants and will
defend the right, title and interest of the Buyer in and to all Purchased Items
against all adverse claims and demands.

(b) No Amendment or Compromise. Without the Buyer’s prior written consent, none
of the Seller, the Guarantor or those acting on the Seller’s or the Guarantor’s
behalf shall amend or modify, or waive any term or condition of, or settle or
compromise any claim in respect of, any item of the Purchased Assets, any
related rights or any of the Program Documents, provided that the Servicer may
amend or modify a Purchased Asset if such amendment or modification does not
affect the amount or timing of any payment of principal or interest, extend its
scheduled maturity date, modify its interest rate, or constitute a cancellation
or discharge of its outstanding principal balance and does not materially and
adversely affect the security afforded by the real property, furnishings,
fixtures, or equipment securing the Purchased Asset; provided further that, with
respect to a Purchased Asset which is a Hospital Mortgage Loan, the Servicer may
amend or modify such Purchased Asset if such amendment or modification is in
compliance with Accepted Servicing Practices, and is for the purpose of
maximizing the recovery of principal and interest on the related Note.

(c) No Assignment. Except as permitted herein, none of the Seller, the
Guarantor, or the Servicer shall sell, assign, transfer or otherwise dispose of,
or grant any option with respect to, or pledge, hypothecate or grant a security
interest in or lien on or otherwise encumber (except pursuant to the Program
Documents), any of the Purchased Assets or any interest therein, provided that
this Section 14(c) shall not prevent any contribution, assignment, transfer or
conveyance of Purchased Assets in accordance with the Program Documents.

(d) Servicing of Mortgage Loans. The Seller and the Guarantor shall cause the
Servicer to service, or cause to be serviced, all Mortgage Loans that are part
of the Purchased Assets in accordance with Accepted Servicing Practices, pending
any delivery of such servicing to the Buyer pursuant to Section 14(r), employing
at least the same procedures and exercising the same care that the Servicer
customarily employs in servicing Mortgage Loans for its own account. The Seller
shall notify the servicers of the Buyer’s interest hereunder and the Seller
shall notify the Buyer of the name and address of all the servicers of Mortgage
Loans. Prior to any Person other than New Century Mortgage Corporation becoming
a servicer or subservicer of the Purchased Assets, the Buyer shall have the
right to approve each such servicer or subservicer and the form of all Servicing
Agreements or servicing side letter agreements with respect to such servicer or
subservicer. The Seller shall cause the Servicer to hold or cause to be held all
escrow funds collected with respect to such Mortgage Loans in trust accounts and
shall apply the same for the purposes for which such funds were collected and
shall remit all amounts with respect to principal and interest into the
Collection Account on the remittance date specified in the Servicing Agreement.
Upon the Buyer’s request, the Seller shall provide reasonably promptly to the
Buyer a letter addressed to and agreed to by each servicer of Mortgage Loans, in
form and substance reasonably satisfactory to the Buyer, advising such servicer
of such matters as the Buyer may reasonably request. If the Seller should
discover that, for any reason whatsoever, the Seller or any entity responsible
to the Seller by contract for managing or servicing any such Mortgage Loan has
failed to perform fully the Seller’s obligations under the Program Documents or
any of the obligations of such entities with respect to the Purchased Assets,
the Seller shall promptly notify the Buyer.

(e) Preservation of Purchased Items: Purchased Items Value. To the extent within
the Seller’s ability and control, the Seller shall do all things necessary to
preserve the Purchased Items so that they remain subject to a first priority
perfected security interest hereunder. Without limiting the foregoing, each
Seller will comply with all applicable laws, rules, regulations and other laws
of any Governmental Authority applicable to the Seller relating to the Purchased
Items and cause the Purchased Items to comply with all applicable laws, rules,
regulations and other laws of any such Governmental Authority. No Seller will
allow any default for which the Seller is responsible to occur under any
Purchased Items or any Program Documents and the Seller shall fully perform or
cause to be performed when due all of its obligations under any Purchased Items
or the Program Documents.

(f) Maintenance of Papers, Records and Files. The Seller shall acquire, and the
Seller or the Servicer of the Purchased Assets shall build, maintain and have
available, a complete file in accordance with lending industry custom and
practice for each Purchased Asset. The Seller or the Servicer of the Purchased
Assets will maintain all such Records not in the possession of the Custodian in
good and complete condition in accordance with industry practices and preserve
them against loss.

(i) The Seller and the Servicer shall collect and maintain or cause to be
collected and maintained all Records relating to the Purchased Assets in
accordance with industry custom and practice, including those maintained
pursuant to the preceding subsection, and all such Records shall be in the
Custodian’s possession unless the Buyer otherwise approves. Neither the Seller
nor the Guarantor will cause or authorize any such papers, records or files that
are an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Mortgage Loan,
in which event the Seller will obtain or cause to be obtained a receipt from the
Custodian for any such paper, record or file.

(ii) For so long as the Buyer has an interest in or lien on any Purchased Asset,
the Seller and the Servicer will hold or cause to be held all related Records in
trust for the Buyer. The Seller or the Servicer shall notify, or cause to be
notified, every other party holding any such Records of the interests and liens
granted hereby.

(iii) Upon reasonable advance notice from the Custodian or the Buyer, the Seller
and the Servicer shall (x) make any and all such Records available to the
Custodian or the Buyer to examine any such Records, either by its own officers
or employees, or by agents or contractors, or both, and make copies of all or
any portion thereof, (y) permit the Buyer or its authorized agents to discuss
the affairs, finances and accounts of the Seller or the Guarantor with its
respective chief operating officer and chief financial officer and to discuss
the affairs, finances and accounts of the Seller or the Guarantor with its
independent certified public accountants.

(g) Financial Statements and Other Information; Financial Covenants.

(i) The Seller and the Guarantor shall keep or cause to be kept in reasonable
detail books and records setting forth an account of its assets and business and
shall clearly reflect therein the transfer of Purchased Assets to the Buyer. The
Seller and the Guarantor shall furnish or cause to be furnished to the Buyer the
following:

(A) Financial Statements. (w) As soon as available and in any event within
ninety (90) days after the end of each fiscal year, the consolidated, audited
balance sheets of the Seller and the Guarantor as of the end of each fiscal year
of the Guarantor (inclusive of the Seller), and the audited financial statements
of income and changes in equity of the Guarantor and audited statement of cash
flows of each of the Seller and the Guarantor for such fiscal year, (x) as soon
as available and in any event within forty-five (45) days after the end of each
quarter, the consolidated, unaudited balance sheets of the Seller and the
Guarantor as of the end of each quarter and the unaudited financial statements
of income and changes in equity and the unaudited statement of cash flows of
each of the Seller and the Guarantor for the portion of the fiscal year then
ended, (y) as soon as available and in any event within thirty (30) days after
the end of each month, the consolidated, unaudited balance sheets of the Seller
and the Guarantor as of the end of each month and the unaudited financial
statements of income and changes in equity and the unaudited statement of cash
flows of each of the Seller and the Guarantor for the portion of the fiscal year
then ended, and (z) on a timely basis, all quarterly and annual consolidating
financial statements reflecting material intercompany adjustments. Each of the
foregoing financial statements shall have been prepared in accordance with GAAP
and certified by the Seller’s or the Guarantor’s respective chief financial
officer, as applicable, in the form of a compliance certificate to be delivered
along with the above financial statements. The Seller and the Guarantor shall
furnish or cause to be furnished to the Buyer all Forms 10-K, registration
statements and other corporate finance filings made with the Securities Exchange
Commission for or on behalf of the Seller and for or on behalf of the Guarantor
on a timely basis and, with respect to any Form 10-K, within ninety (90) days
after the end of each fiscal year. The Seller shall furnish or cause to be
furnished to the Buyer any other financial information regarding the Seller or
the Guarantor reasonably requested by the Buyer.

(B) Purchased Asset Data. Monthly reports in form and scope satisfactory to the
Buyer, setting forth data regarding the performance of the Purchased Assets for
the immediately preceding month, and such other information as the Buyer may
reasonably request, including, without limitation, all collections, prepayments,
delinquencies, losses and recoveries related to the Purchased Assets, any other
information regarding the Purchased Assets requested by the Buyer and the
performance of any loans serviced by or on behalf of the Servicer and any other
financial information regarding the Seller reasonably requested by the Buyer.

(C) Monthly Servicing Diskettes. On or before the fifteenth (15th) day of each
calendar month (or if such day is not a Business Day, the immediately following
Business Day), or any other time as the Buyer requests, a Mortgage Loan
Transmission or a diskette (or any other Electronic Transmission acceptable to
the Buyer) in a format acceptable to the Buyer containing such information with
respect to the Purchased Assets as the Buyer may reasonably request.

(ii) The Guarantor shall comply with the following financial covenants: the
Guarantor will, at all times, (a) maintain a Tangible Net Worth, on a
consolidated basis, during each fiscal year, of not less than the sum of (i)
$750,000,000 and (ii) fifty percent (50%) of all equity capital raised after
November 1, 2004 as of the last day of each of its fiscal quarters; (b) maintain
a ratio of Total Indebtedness to Tangible Net Worth as of the last day of each
fiscal quarter of greater than 13:1; and (c) maintain, on a consolidated basis,
cash and Cash Equivalents in an amount not less than $60,000,000.

(iii) The Seller shall execute and deliver to the Buyer a quarterly
certification substantially in the form of Exhibit A-1 hereto and the Guarantor
shall execute and deliver to the Buyer a quarterly certification substantially
in the form of Exhibit A-2 hereto, each within forty-five (45) days after the
end of each quarter.

(h) Notice of Material Events. The Seller or the Guarantor shall promptly inform
the Buyer in writing of any of the following:

(i) any Default or Event of Default by the Seller or the Guarantor of any
obligation under any Program Document, or the occurrence or existence of any
event or circumstance that the Seller or the Guarantor reasonably expects will
with the passage of time become a Default or Event of Default by the Seller or
the Guarantor, or any default related to any of the Purchased Assets;

(ii) any material change in the insurance coverage required of the Seller, the
Guarantor or any other Person pursuant to any Program Document, with a copy of
evidence of same attached;

(iii) any material licensing dispute or any material litigation, investigation,
proceeding or suspension between the Seller or the Guarantor, on the one hand,
and any Governmental Authority or any other Person;

(iv) any material change in the accounting policies or financial reporting
practices of the Seller or the Guarantor;

(v) any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change or a Material
Adverse Effect with respect to the Seller or the Guarantor;

(vi) upon the Seller becoming aware during the normal course of its business
that the Mortgaged Property in respect of any Purchased Asset or Purchased
Assets with an aggregate unpaid principal balance of at least $1,000,000 has
been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged so as to materially and
adversely affect the Market Value of such Purchased Asset; and

(vii) upon the entry of a judgment or decree in an amount in excess of
$7,000,000.

(i) Maintenance of Licenses. Each of the Seller and the Guarantor shall
(i) maintain all licenses, permits or other approvals necessary for each of the
Seller and the Guarantor to conduct its business and to perform its obligations
under the Program Documents, (ii) remain in good standing under the laws of each
state in which it conducts business or in which any Mortgage Property is
located, and (iii) shall conduct its business strictly in accordance with
applicable law.

(j) Maintenance of Property; Insurance. The Seller shall cause the Servicer to
keep all property useful and necessary in its business in good working order and
condition.

(k) Taxes, Etc. The Seller shall pay and discharge or cause to be paid and
discharged, when due, all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits or upon any of its property,
real, personal or mixed (including without limitation, the Purchased Assets) or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. The Seller
shall file on a timely basis all federal, and material state and local tax and
information returns, reports and any other information statements or schedules
required to be filed by or in respect of it.

(l) Nature of Business. Neither the Seller nor the Guarantor shall make any
material change in the nature of its business as carried on as of the date
hereof.

(m) Limitation on Distributions. If a Default has occurred and is continuing,
neither the Seller nor the Guarantor shall pay any dividends or distributions
with respect to any capital stock or other equity interests in the Seller or the
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Seller or the Guarantor.

(n) Use of the Custodian. Without the prior written consent of the Buyer, the
Seller and the Guarantor shall use no third party custodian as document
custodian other than the Custodian with respect to third party purchasers,
prospective third party purchasers, lenders and prospective third party lenders
with respect to loans of the same type as the Purchased Assets.

(o) Merger of the Guarantor. The Guarantor shall not at any time, directly or
indirectly, (i) liquidate or dissolve or enter into any consolidation or merger
or be subject to a Change in Control without providing at least five
(5) Business Days prior written notice of such event to the Buyer; (ii) form or
enter into any partnership, joint venture, syndicate or other combination which
would have a Material Adverse Effect with respect to the Guarantor; or (iii)
permit any Material Adverse Change to occur with respect to the Guarantor or the
Guarantor’s Subsidiaries.

(p) Insurance. The Guarantor will obtain and maintain insurance coverage for
itself and its Subsidiaries with respect to employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property (other than money and securities) and computer fraud in an aggregate
amount at least equal to $1,000,000; provided that the Guarantor may maintain a
$200,000 sublimit with respect to direct financial losses caused by a computer
virus. The Guarantor shall add the Buyer as a loss payee of any such fidelity
bond or insurance policy. The Guarantor shall notify the Buyer of any material
change in the terms of any such fidelity bond or insurance policy. With respect
to each Eligible REO Interest, the Seller shall, and shall cause the related REO
Subsidiary to, maintain errors and omissions insurance and/or mortgage
impairment insurance and blanket bond coverage in such amounts as are in effect
on the Effective Date (as disclosed to the Lender in writing) and shall not
reduce such coverage without the written consent of the Buyer, and shall also
maintain, or cause to be maintained, title and hazard insurance with financially
sound and reputable insurance companies, with respect to property and risks of a
character usually maintained by entities engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such entities.

(q) Affiliate Transaction. Except in the ordinary course of business, neither
the Seller nor the Guarantor shall at any time, directly or indirectly, sell,
lease or otherwise transfer any property or assets to, or otherwise acquire any
property or assets from, or otherwise engage in any transactions with, any of
their Affiliates unless the terms thereof are no less favorable to the Seller or
the Guarantor, as applicable, than those that could be obtained at the time of
such transaction in an arm’s length transaction with a Person who is not such an
Affiliate.

(r) Change of Fiscal Year. Neither the Seller nor the Guarantor shall at any
time, directly or indirectly, except upon ninety (90) days’ prior written notice
to the Buyer, change the date on which the Seller’s or the Guarantor’s fiscal
year begins from the Seller’s or the Guarantor’s current fiscal year beginning
date.

(s) Delivery of Servicing Rights. With respect to the Servicing Rights of each
Mortgage Loan, the Seller shall deliver such Servicing Rights to the designee of
the Buyer, within (75) days of a Purchase Date, unless otherwise stated in
writing by the Buyer; provided that on each Repurchase Date that is subject to a
new Transaction, such delivery requirement is deemed restated for such new
Transaction (and the immediately preceding delivery requirement is deemed to be
rescinded) in the absence of directions to the contrary from the Buyer, and a
new 75-day period is deemed to commence as of such Repurchase Date. The Seller’s
transfer of the Servicing Rights under this Section shall be in accordance with
customary standards in the industry. Upon the delivery to the Buyer of the
Servicing Rights as provided in this subsection (r), notwithstanding anything
else herein to the contrary, the Seller shall have no obligation to perform any
of the Servicer’s Obligations or covenants hereunder or under any other Program
Document, nor shall the Seller have any obligation to make or remake any
representations or warranties with respect to the Servicer.

(t) Underwriting Guidelines. The Seller shall promptly notify the Buyer in
writing of any material modifications to be made to the Underwriting Guidelines
that will impact either the Buyer or the Purchased Assets. The Seller agrees to
deliver to the Buyer copies of the Underwriting Guidelines in the event that any
modifications are made to the Underwriting Guidelines following the Closing
Date. The Buyer shall not be required to purchase any Mortgage Loans originated
under such modified Underwriting Guidelines until the Buyer has reviewed and
approved such relevant modifications, which approval shall be deemed given if
such modifications are not rejected by the Buyer in writing within ten (10) days
after the Buyer has received from the Seller notice thereof and a copy of such
modified Underwriting Guidelines.

(u) Reserved.

(v) MERS. The Seller will and will cause the Servicer to comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of any MERS Designated Mortgage Loans for as long as such Purchased Assets are
registered with MERS.

(w) REO Subsidiaries. (a) The Seller shall cause each REO Subsidiary to: (i)
continue to be duly formed and existing and a single purpose entity;
(ii) continue to comply with the provisions of its organizational documentation
and the laws of the state of its formation relating to entities of the same
type; (iii) observe all legal requirements regarding its existence;
(iv) continue to accurately maintain its financial statements, accounting
records and other documents separate and apart from those of any other Person;
(v) not commingle its assets with those of any other Person; (vi) continue to
accurately maintain its own bank accounts and separate books of account;
(vii) continue to pay its own liabilities (other than those liabilities incurred
under the Custodial Agreement) from its own separate assets; (viii) continue to
identify itself under its own name (or its d/b/a name as required by the laws of
certain jurisdictions in order to do business therein) and as a separate and
distinct entity in all dealings with the public; (ix) not identify itself as
being a division or part of any other entity (except, in the case of an REO
Subsidiary, as a wholly-owned subsidiary of the Sellers); (x) not identify any
other Person as being a division or part of such REO Subsidiary and (xi) to the
extent permitted by applicable law, not cause such REO Subsidiary to become the
debtor in any case or proceeding, or otherwise avail itself of relief under, any
bankruptcy, insolvency or similar law; provided, however, that nothing contained
in this subsection is intended to prevent the Sellers and any one or more REO
Subsidiaries from (a) maintaining joint accounting records and books of account
with each other, (b) paying their liabilities from each others’ assets and
(c) identifying themselves as related entities in dealings with the public.

(b) The Seller shall not permit such REO Subsidiary to: (i) create, incur,
assume or suffer to exist any Indebtedness or guarantee obligation; (ii) create,
incur or permit to exist, or permit or allow others to create, incur or permit
to exist, any Lien, security interest or claim on or to any of its property,
other than the Liens in favor of the Buyer; (iii) consummate any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) or sell all or substantially
all of its assets; (iv) convey, sell, lease, assign, transfer or otherwise
dispose of, any of its property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired; (v) make any advance, loan, extension of credit or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets constituting a business unit of, or make any other
investment in (any of the foregoing, an “Investment”), any Person other than an
REO Subsidiary; (vi) amend its certificate of incorporation or by-laws or other
similar organizational or constitutive documents without the prior written
consent of the Buyer which consent shall not be unreasonably withheld;
(vii) form any Subsidiaries other than the REO Subsidiaries or (viii) with
respect to each REO Subsidiary, engage in or transact any business or operations
other than the acquisition of REO Properties.

(c) The Seller shall cause each REO Subsidiary to maintain the REO Properties in
the condition received (reasonable wear and tear excepted) and promptly repair
any damage or casualty. The Seller shall cause each REO Subsidiary to permit the
Buyer and its agents, representatives and employees, upon reasonable prior
notice, at the Buyer’s cost, to inspect any REO Property and conduct such
environmental and engineering studies as the Lender may require; provided, that
such inspections and studies do not materially and unreasonably interfere with
the use, operation and occupancy of such REO Property.

(x) The Buyer may obtain, at the Seller’s or the Guarantor’s expense, within the
month prior to the related Purchase Date (or immediately, with respect to any
Purchased Loan if such Purchased Loan subsequently becomes delinquent three
Monthly Payments), a BPO with respect to each Eligible Loan that is delinquent
three or more Monthly Payments and with respect to each Eligible REO Interest
which is to be purchased on such Purchase Date; provided, however, that the
vendor providing such BPO must be approved by the Buyer. The Buyer hereby
approves Hanson Quality Loan Services, Nationwide Appraisal Services Corp. and
Ocwen Federal Bank FSB. The Buyer has the right to obtain a new BPO, at the
expense of the Seller; with respect to each Purchased Loan delinquent more than
three Monthly Payments and with respect to each REO Property every six
(6) months.

(y) Prior to the initial Purchase Date, the Sellers shall establish, for the
benefit of the Buyer, a Collection Account with the Control Bank in the Buyer’s
name for the sole and exclusive benefit of the Buyer. Such account shall become
subject to the Collection Account Control Agreement in form and substance
satisfactory to the Buyer which shall be executed by the Sellers and the Control
Bank and delivered to the Buyer prior to the date that is thirty (30) calendar
days following the date of this Agreement. The Sellers shall segregate all
amounts collected on account of the Purchased Assets to be held in trust for the
benefit of the Buyer, and shall remit such collections in accordance with the
Buyer’s written instructions. No amounts deposited into such account shall be
removed without the Buyer’s prior written consent. The Sellers shall follow the
instructions of the Buyer with respect to the Purchased Assets and deliver to
the Buyer any information with respect to the Purchased Assets reasonably
requested by the Buyer. The Sellers shall, and shall cause the Servicer to,
deposit or credit to the Collection Account all items to be deposited or
credited thereto irrespective of any right of setoff or counterclaim arising in
favor of it (or any third party claiming through it) under any other agreement
or arrangement. The Sellers and the Buyer may, from time to time, agree to
change the Control Bank, at which time the Buyer shall terminate the then
existing Control Bank in accordance with the procedures for termination set
forth in the Collection Account Control Agreement.



15.   REPURCHASE DATE PAYMENTS/COLLECTIONS

On each Repurchase Date, the related Seller shall remit or shall cause to be
remitted to the Buyer the Repurchase Price together with any other Obligations
then due and payable.



16.   REPURCHASE OF PURCHASED ASSETS; CHANGE OF LAW

(a) Upon discovery by the Sellers or the Guarantor of a breach of any of the
representations and warranties set forth on Exhibit B-1 to this Agreement, the
Sellers or the Guarantor shall give prompt written notice thereof to the Buyer.
Upon any such discovery by the Buyer, the Buyer will notify the related the
Seller. It is understood and agreed that the representations and warranties set
forth in Exhibit B-1 with respect to the Purchased Assets shall survive delivery
of the respective Asset Files to the Custodian and shall inure to the benefit of
the Buyer. The fact that the Buyer has conducted or has failed to conduct any
partial or complete due diligence investigation in connection with its purchase
of any Purchased Asset shall not affect the Buyer’s right to demand repurchase
as provided under this Agreement. The Sellers shall, within two (2) Business
Days of the earlier of the Sellers’ or the Guarantor’s discovery or either the
Sellers or the Guarantor receiving notice with respect to any Purchased Asset of
(i) any breach of a representation or warranty contained in Exhibit B-1, or
(ii) any failure to deliver any of the items required to be delivered as part of
the Asset File within the time period required for delivery pursuant to the
Custodial Agreement, promptly cure such breach or delivery failure in all
material respects. If within two (2) Business Days after the earlier of the
Sellers’ or the Guarantor’s discovery of such breach or delivery failure or the
Sellers or the Guarantor receiving notice thereof that such breach or delivery
failure has not been remedied by the Sellers, the Sellers shall promptly upon
receipt of written instructions from the Buyer, at the Buyer’s option, either
(i) repurchase such Purchased Asset at a purchase price equal to the Repurchase
Price with respect to such Purchased Asset by wire transfer to the account
designated by the Buyer, or (ii) transfer comparable Substitute Assets to the
Buyer, as provided in Section 17 hereof.

(b) If the Buyer determines that the introduction of, any change in, or the
interpretation or administration of, any requirement of law has made it unlawful
or commercially impracticable to engage in any Transactions with the applicable
Pricing Rate based on LIBOR, then the Sellers (i) shall, upon their receipt of
notice of such fact and demand from the Buyer (with a copy of such notice to the
Custodian), repurchase the Purchased Assets subject to the Transaction on the
next succeeding Business Day and, at the Seller’s election, concurrently enter
into a new Transaction with the Buyer with a Pricing Rate based on the Prime
Rate plus the margin set forth in the Pricing Side Letter as part of the Pricing
Rate and (ii) may elect, by giving notice to the Buyer and the Custodian, that
all new Transactions shall have Pricing Rates based on the Prime Rate plus such
margin.

(c) If the Buyer determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has or would have the
effect of reducing the rate of return on the Buyer’s capital or on the capital
of any Affiliate of the Buyer as a consequence of such Change in Law on this
Agreement, then from time to time, upon the Sellers’ receipt of an itemized
invoice, the Sellers will compensate the Buyer or the Buyer’s Affiliate, as
applicable, for such reduced rate of return suffered as a consequence of such
Change in Law on terms similar to those imposed by the Buyer on its other
similarly affected customers. The Buyer shall provide the Sellers with prompt
notice as to any Change in Law. Notwithstanding any other provisions in this
Agreement, in the event of any such Change in Law, the Sellers will have the
right to terminate all Transactions then outstanding as of a date selected by
the Sellers, which date shall be prior to the then applicable Repurchase Date
and which date shall thereafter for all purposes hereof be deemed to be the
Repurchase Date.



17.   SUBSTITUTION

The Sellers may, subject to agreement with and acceptance by the Buyer upon one
(1) Business Day’s notice, substitute other assets which are substantially the
same as the Purchased Assets (the “Substitute Assets”) for any Purchased Assets.
Such substitution shall be made by transfer to the Buyer of such other
Substitute Assets and transfer to the Sellers of such Purchased Assets (the
“Reacquired Assets”) along with the other information to be provided with
respect to the applicable Purchased Assets as described in Section 4. After
substitution, the Substitute Assets shall be deemed to be Purchased Assets, the
Reacquired Assets shall no longer be deemed Purchased Assets, the Buyer shall be
deemed to have terminated and released any security interest that the Buyer may
have in the Reacquired Assets and any Purchased Items solely related to such
Reacquired Assets to the Sellers unless such termination and release would give
rise to or perpetuate a Market Value Deficit. Concurrently with any termination
and release described in this Section 17, the Buyer shall execute and deliver to
the Sellers upon request, and the Buyer hereby authorizes the Sellers to file
and record, such documents as the Sellers may reasonably deem necessary or
advisable in order to evidence such termination and release.



18.   REPURCHASE TRANSACTIONS

The Buyer shall have free and unrestricted use of all Purchased Assets and may,
in the Buyer’s sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, repledge, hypothecate, rehypothecate,
assign, transfer or otherwise convey the Purchased Assets with a counterparty of
the Buyer’s choice, in all cases subject to the Buyer’s obligation to reconvey
the Purchased Assets (and not substitutes therefor) on the Repurchase Date. In
the event the Buyer engages in a repurchase transaction with any of the
Purchased Assets or otherwise pledges or hypothecates any of the Purchased
Assets, the Buyer shall have the right to assign to the Buyer’s counterparty any
of the applicable representations or warranties in Exhibit B-1 to this Agreement
and the remedies for breach thereof, as they relate to the Purchased Assets that
are subject to such repurchase transaction. Nothing contained in this Agreement
shall obligate the Buyer to segregate any Purchased Assets delivered to the
Buyer by a Seller.



19.   EVENTS OF DEFAULT

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

(a) The related Seller fails to transfer the Purchased Assets to the Buyer on
the applicable Purchase Date (provided Buyer has tendered the related Purchase
Price);

(b) The related Seller either fails to repurchase the Purchased Assets on the
applicable Repurchase Date or fails to perform its obligations under Section 6;

(c) Either the Sellers, the Guarantor or the Servicer shall fail to perform,
observe or comply with any material term, covenant or agreement contained in the
Program Documents (other than Exhibit B-1 to this Agreement and the other
“Events of Default” set forth in this Section 19) and such failure is not cured
within the time period expressly provided or, if no such cure period is
provided, within five (5) Business Days (or one (1) Business Day with respect to
a default on any principal or interest payment obligation in this Agreement or
any other document or one (1) Business Day if the Purchased Assets exceed any
applicable sublimits) of the earlier of (i) such party’s receipt of written
notice from the Buyer or the Custodian of such breach or (ii) the date on which
such party obtains notice or knowledge of the facts giving rise to such breach;

(d) Any representation or warranty made by the Sellers or the Guarantor (or any
of the Seller’s or the Guarantor’s officers) in the Program Documents or in any
other document delivered in connection therewith shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated (other than the representations or warranties in Section 13(n) and
Exhibits B-1 and B-2 which shall be considered solely for the purpose of
determining whether the related Purchased Asset is an Eligible Asset, unless the
Sellers shall have made any such representations or warranties with the
knowledge that they were materially false or misleading at the time made or
repeated or deemed to have been made or repeated);

(e) The Sellers, the Guarantor or any of the Sellers’ or the Guarantor’s
Affiliates or Subsidiaries (each, a “Seller Entity”) shall fail to pay any of
its respective Indebtedness (aggregating in excess of $10,000,000), or any
interest or premium thereon when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), or shall fail to make any
payment when due under the Sellers’, the Guarantor’s or the Sellers’ or the
Guarantor’s Affiliates’ or Subsidiaries’ Guarantee of another person’s
Indebtedness for borrowed money (aggregating in excess of $10,000,000), and such
failure shall entitle any related counterparty to declare any such Indebtedness
or Guarantee to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;

(f) A custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for any Seller, the Guarantor, any REO Subsidiary or any of the
Sellers’ or the Guarantor’s Affiliates, or any of its respective Property (as a
debtor or creditor protection procedure), is appointed or takes possession of
such Property; or any Seller, the Guarantor, any REO Subsidiary or any of the
Sellers’ or the Guarantor’s Affiliates generally fails to pay its respective
debts as they become due; or a Seller, the Guarantor, any REO Subsidiary or any
of the Sellers’ or the Guarantor’s Affiliates is adjudicated bankrupt or
insolvent; or an order for relief is entered under the Federal Bankruptcy Code,
or any successor or similar applicable statute, or any administrative insolvency
scheme, against the Seller, the Guarantor and any REO Subsidiary, or any of its
respective Property is sequestered by court or administrative order; or a
petition is filed against any Seller, the Guarantor, any REO Subsidiary or any
of the Seller’s or the Guarantor’s Affiliates under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
moratorium, delinquency or liquidation law of any jurisdiction, whether now or
subsequently in effect;

(g) Any Seller, the Guarantor, any REO Subsidiary or any of the Sellers’ or the
Guarantor’s Affiliates files a voluntary petition in bankruptcy, seeks relief
under any provision of any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction whether now or subsequently in effect; or consents to the
filing of any petition against it under any such law; or consents to the
appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official for it or of all or any
part of its Property; or makes an assignment for the benefit of its creditors;

(h) Any final, nonappealable judgment or order for the payment of money in
excess of $7,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of the Buyer, uninsured and provided that any insurance
or other credit posted in connection with an appeal shall not be deemed
insurance for these purposes) shall be rendered against the Sellers, the
Guarantor or any of the Sellers’ or the Guarantor’s Affiliates (including an REO
Subsidiary) by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or
provisions shall not be made for such discharge), satisfied, or bonded, or a
stay of execution thereof shall not be procured, within sixty (60) days from the
date of entry thereof and the Sellers, the Guarantor or any of the Sellers’ or
the Guarantor’s Affiliates, as applicable, shall not, within said period of
sixty (60) days, appeal therefrom and cause the execution thereof to be stayed
during such appeal;

(i) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of the Sellers or the Guarantor or any REO
Subsidiary, or shall have taken any action to displace the executive management
of the Sellers or the Guarantor, or to curtail its authority in the conduct of
the business of the Sellers or the Sellers’ ultimate parent entity, or takes any
action in the nature of enforcement to remove, limit or restrict the approval of
the Sellers or the Guarantor as an issuer, buyer or a seller/servicer of
Mortgage Loans or securities backed thereby, and such action provided for in
this subsection (h) shall not have been discontinued or stayed within thirty
(30) days;

(j) Notwithstanding Section 19(e), the Sellers, the Guarantor or any of the
Sellers’ or the Guarantor’s Affiliates shall default under or fail to perform as
requested under, or shall otherwise materially breach the terms of, in each case
beyond any applicable cure period, any material instrument, agreement or
contract between the Sellers, the Guarantor, or any of the Sellers’ or the
Guarantor’s Affiliates on the one hand and the Buyer or any of the Buyer’s
Affiliates on the other. For the avoidance of doubt, an instrument, agreement or
contract shall be deemed “material” if the consideration paid or obligations
owed thereunder exceeds $500,000 in the aggregate;

(k) In the good faith judgment of the Buyer, any Material Adverse Effect shall
have occurred with respect to the Sellers, the Guarantor or any of the Sellers’
or the Guarantor’s Affiliates taken as a whole or any Material Adverse Change
shall have occurred with respect to the financial conditions or operations of
the Guarantor;

(l) A Seller, the Guarantor or the Servicer shall admit in writing its inability
to, or intention not to, perform any of such Seller’s, the Guarantor’s or the
Servicer’s respective material Obligations;

(m) Reserved;

(n) Except as expressly permitted in this Agreement, the Guarantor shall
directly or indirectly, (i) liquidate or dissolve or enter into any
consolidation or merger or be subject to a Change in Control; or (ii) form or
enter into any partnership, joint venture, syndicate or other combination which
would have a Material Adverse Effect with respect to the Guarantor;

(o) This Agreement shall for any reason cease to create a valid, first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets or Purchased Items purported to be covered hereby;

(p) Either the Sellers’ or the Guarantor’s audited annual financial statements
or the notes thereto or other opinions or conclusions stated therein shall be
qualified or limited by reference to the status of the Sellers or the Guarantor
as a “going concern” or a reference of similar import or shall indicate that the
Seller or the Guarantor has a negative net worth or is insolvent;

(q) The Guarantor shall fail to satisfy any of the financial covenants set forth
in Section 14(g)(ii) of this Agreement;

(r) The Buyer shall reasonably request, specifying the reasons for such request,
reasonable information, and/or written responses to such requests, regarding the
financial well-being of the Sellers or the Guarantor and such reasonable
information and/or responses shall not have been provided within five
(5) Business Days of such request;

(s) If any Seller or the Guarantor admits its inability or is manifestly unable
to perform fully when such performance will become due (taking into account any
cure period or grace period available to such Seller or the Guarantor) any
obligation on the Sellers’ or the Guarantor’s part to any broker, dealer, bank
or other financial institution in respect of a transaction for at least
$10,000,000 in the aggregate involving securities, commodities or other
instruments not then due (regardless of whether the Buyer and/or any of its
Affiliates has or have any right, title or interest therein) which could result
in the occurrence of a Material Adverse Effect with respect to the Sellers or
the Guarantor, as determined by the Buyer in its sole discretion;

(t) A material Event of Default shall have occurred and is continuing under any
of the Program Documents;

(u) The Guarantor shall have failed to maintain its status as a qualified real
estate investment trust under Section 856 of the Code; or

(v) The Sellers shall fail to satisfy the covenant set forth in Section 14(y) of
this Agreement with respect to the execution and delivery of the Collection
Account Control Agreement.



20.   REMEDIES

Upon the occurrence of an Event of Default, the Buyer, at its option (which
option shall be deemed to have been exercised immediately upon the occurrence of
an Event of Default pursuant to Section 19(f), (g) or (l) hereof), shall have
the right to exercise any or all of the following rights and remedies:

(a) (i) The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). The Sellers’ obligations hereunder to repurchase all Purchased Assets
at the Repurchase Price therefor on the Repurchase Date for such Transactions
shall thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be remitted to and retained by the Buyer and
applied to the aggregate Repurchase Prices and any other amounts owing by the
Sellers hereunder; the Sellers and the Guarantor shall immediately deliver to
the Buyer or its designee any and all original papers, Records and files
relating to the Purchased Assets subject to such Transaction then in the
Sellers’ or the Servicer’s possession and/or control; and all right, title and
interest in and entitlement to such Purchased Assets and Servicing Rights
thereon shall be deemed transferred to Buyer or its designee.

(ii) The Buyer shall have the right to (A) sell, on or following the Business
Day following the date on which the Repurchase Price became due and payable
pursuant to Section 20(a)(i) without notice or demand of any kind, at a public
or private sale and at such price or prices as the Buyer may reasonably deem
satisfactory any or all Purchased Assets and/or (B) in its sole discretion
elect, in lieu of selling all or a portion of such Purchased Assets, to give the
Sellers credit for such Purchased Assets in an amount equal to the Market Value
of the Purchased Assets against the aggregate unpaid Repurchase Price and any
other amounts owing by the Sellers hereunder. The Sellers shall remain liable to
the Buyer for any amounts that remain owing to the Buyer following a sale and/or
credit under the preceding sentence. The proceeds of any disposition of
Purchased Assets shall be applied first to the reasonable costs and expenses
incurred by the Buyer in connection with or as a result of an Event of Default;
second to costs of cover and/or related hedging transactions; third to the
aggregate Repurchase Prices; and fourth to all other Obligations.

(iii) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Assets on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of the nature of the Purchased Assets, the
parties agree that liquidation of a Transaction or the underlying Purchased
Assets does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially reasonable
manner. Accordingly, the Buyer may elect the time and manner of liquidating any
Purchased Asset and nothing contained herein shall obligate Buyer to liquidate
any Purchased Asset on the occurrence of an Event of Default or to liquidate all
Purchased Assets in the same manner or on the same Business Day or constitute a
waiver of any right or remedy of the Buyer. Notwithstanding the foregoing, the
parties to this Agreement agree that the Transactions have been entered into in
consideration of and in reliance upon the fact that all Transactions hereunder
constitute a single business and contractual obligation and that each
Transaction has been entered into in consideration of the other Transactions.

(b) The Sellers hereby acknowledge, admit and agree that the Sellers’
obligations under this Agreement are recourse obligations of the Sellers to
which the Sellers pledge their full faith and credit. In addition to its rights
hereunder, the Buyer shall have the right to proceed against any of the Sellers’
assets which may be in the possession of the Buyer, any of the Buyer’s
Affiliates or their designee (including the Custodian), including the right to
liquidate such assets and to set-off the proceeds against monies owed by the
Sellers to the Buyer pursuant to this Agreement. The Buyer may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Assets, any other Purchased Items or their proceeds and all other sums or
obligations owed by the Buyer to the Sellers against all of the Sellers’
obligations to the Buyer, whether under this Agreement, under a Transaction, or
under any other agreement between the parties, or otherwise, whether or not such
obligations are then due, without prejudice to the Buyer’s right to recover any
deficiency.

(c) The Buyer shall have the right to obtain physical possession of the Records
and all other files of the Sellers relating to the Purchased Assets and all
documents relating to the Purchased Assets which are then or may thereafter come
into the possession of the Sellers or any third party acting for the Sellers and
the Sellers shall deliver to the Buyer such assignments as the Buyer shall
request.

(d) The Buyer shall have the right to direct all Persons servicing the Purchased
Assets to take such action with respect to the Purchased Assets as the Buyer
determines appropriate.

(e) The Buyer shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets and any other Purchased Items
or any portion thereof, collect the payments due with respect to the Purchased
Assets and any other Purchased Items or any portion thereof, and do anything
that the Buyer is authorized hereunder to do. The Sellers shall pay all costs
and expenses incurred by the Buyer in connection with the appointment and
activities of such receiver.

(f) The Buyer may, at its option, enter into one or more hedge instruments
covering all or a portion of the Purchased Assets, and the Sellers shall be
responsible for all damages, judgments, costs and expenses of any kind which may
be imposed on, incurred by or asserted against the Buyer relating to or arising
out of such hedge instruments; including without limitation any losses resulting
from such hedge instruments.

(g) In addition to all the rights and remedies specifically provided herein, the
Buyer shall have all other rights and remedies provided by applicable federal,
state, foreign, and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.

Except as otherwise expressly provided in this Agreement, the Buyer shall have
the right to exercise any of its rights and/or remedies without presentment,
demand, protest or further notice of any kind other than as expressly set forth
herein, all of which are hereby expressly waived by each Seller.

The Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and the Sellers hereby expressly waive, to the extent
permitted by law, any right Sellers might otherwise have to require the Buyer to
enforce its rights by judicial process. The Sellers also waive, to the extent
permitted by law, any defense Sellers might otherwise have to the Obligations,
arising from use of nonjudicial process, enforcement and sale of all or any
portion of the Purchased Assets and any other Purchased Items or from any other
election of remedies. The Sellers recognize that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

Each Seller and the Guarantor shall cause all sums received by it with respect
to the Purchased Assets to be deposited with the Custodian (or such other Person
as the Buyer may direct) after receipt thereof. The Sellers shall be liable to
the Buyer for the amount of all expenses (plus interest thereon at a rate equal
to the Default Rate), and all costs and expenses incurred within thirty
(30) days of the Event of Default in connection with hedging or covering
transactions related to the Purchased Assets, conduit advances and payments for
mortgage insurance.



21.   DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of the Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by the Buyer of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All rights and remedies of the Buyer provided for
herein are cumulative and in addition to any and all other rights and remedies
provided by law, the Program Documents and the other instruments and agreements
contemplated hereby and thereby, and are not conditional or contingent on any
attempt by the Buyer to exercise any of its rights under any other related
document. The Buyer may exercise at any time after the occurrence of an Event of
Default one or more remedies, as they so desire, and may thereafter at any time
and from time to time exercise any other remedy or remedies.



22.   USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.



23.   INDEMNITY

(a) The Sellers agree to pay on demand (i) all reasonable out-of-pocket costs
and expenses of the Buyer in connection with the preparation, execution,
delivery, modification, administration and amendment of the Program Documents
(including, without limitation, (A) all collateral review and UCC search and
filing fees and expenses and (B) the reasonable fees and expenses of counsel for
the Buyer with respect to advising the Buyer as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement, with respect to negotiations with the Sellers
or with other creditors of the Sellers or any of their Subsidiaries arising out
of any Default or any events or circumstances that may give rise to a Default
and with respect to presenting claims in or otherwise participating in or
monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto), and (ii) all
costs and expenses of the Buyer in connection with the enforcement of this
Agreement (including any waivers), whether in any action, suit or litigation,
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Buyer) whether or not the transactions contemplated
hereby are consummated.

(b) The Sellers and the Guarantor agree to indemnify and hold harmless the Buyer
and each of its Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same is incurred) any and all third
party claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel and allocated costs of
internal counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (i) any investigation, litigation or other proceeding (whether or not
such Indemnified Party is a party thereto) relating to, resulting from or
arising out of any of the Program Documents and all other documents related
thereto, any breach of a representation or warranty of the Sellers or the
Guarantor or the Sellers’ or the Guarantor’s officers in this Agreement or any
other Program Document, and all actions taken pursuant thereto, (ii) the
Transactions, the actual or proposed use of the proceeds of the Transactions,
this Agreement or any of the transactions contemplated thereby, including,
without limitation, any acquisition or proposed acquisition, or any indemnity
payable under the Servicing Agreement or other servicing arrangement, or
(iii) the actual or alleged presence of hazardous materials on any Property or
any environmental action relating in any way to any Property, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. The
Sellers and the Guarantor agree not to assert any claim against the Buyer or any
of its Affiliates, or any of their respective officers, directors, employees,
attorneys and agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Program Documents, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated thereby.
THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES,
WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF THE INDEMNIFIED PARTIES.

(c) Reserved.

(d) If the Sellers fail to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of the Sellers by the Buyer, in its sole discretion and the Sellers shall remain
liable for any such payments by the Buyer. No such payment by the Buyer shall be
deemed a waiver of any of the Buyer’s rights under the Program Documents.

(e) Without prejudice to the survival of any other agreement of the Sellers
hereunder, the covenants and obligations of the Sellers contained in this
Section 23 shall survive the payment in full of the Repurchase Price and all
other amounts payable hereunder and delivery of the Purchased Assets by the
Buyer against full payment therefor.



24.   WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

Each Seller hereby expressly waives, to the fullest extent permitted by law,
every statute of limitation on a deficiency judgment, any reduction in the
proceeds of any Purchased Assets as a result of restrictions upon the Buyer or
the Custodian contained in the Program Documents or any other instrument
delivered in connection therewith, and any right that it may have to direct the
order in which any of the Purchased Assets shall be disposed of in the event of
any disposition pursuant hereto.



25.   REIMBURSEMENT

All sums reasonably expended by the Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain the Sellers’ obligation
(unless and to the extent that a Seller is the prevailing party in any dispute,
claim or action relating thereto). Each Seller agrees to pay, with interest at
the Default Rate to the extent that an Event of Default has occurred, the
reasonable out-of-pocket expenses and reasonable attorneys’ fees incurred by the
Buyer and/or the Custodian in connection with the preparation, enforcement
(including any waivers), administration and amendment of the Program Documents
(regardless of whether a Transaction is entered into hereunder), the taking of
any action, including legal action, required or permitted to be taken by the
Buyer (without duplication to the Buyer) and/or the Custodian pursuant thereto,
any “due diligence” or loan agent reviews conducted by the Buyer or on its
behalf or by refinancing or restructuring in the nature of a “workout.”

If the Buyer determines that, due to the introduction of, any change in, or the
compliance by the Buyer with (i) any eurocurrency reserve requirement, or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be an increase in the cost to the Buyer in engaging
in the present or any future Transactions, then the Sellers agree to pay to the
Buyer, from time to time, upon demand by the Buyer and the Sellers’ receipt of
an itemized invoice (with a copy to the Custodian) the actual cost of additional
amounts as specified by the Buyer to compensate the Buyer for such increased
costs. Notwithstanding any other provisions in this Agreement, in the event of
any such change in the eurocurrency reserve requirement or the interpretation of
any law, regulation or any guideline or request from any central bank or other
Governmental Authority, the Sellers will have the right to terminate all
Transactions then outstanding as of a date selected by the Sellers, which date
shall be prior to the applicable Repurchase Date and which date shall thereafter
for all purposes hereof, be deemed to be the Repurchase Date. In addition, the
Buyer shall promptly notify the Sellers if any events in clause (i) or (ii) of
this second paragraph of Section 25 occur.

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Sellers, any such notice
being expressly waived by the Sellers to the extent permitted by applicable law,
upon any amount becoming due and payable by the Sellers hereunder (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of the Sellers or any Affiliate thereof. The Buyer agrees promptly to notify
Sellers after any such set-off and application made by the Buyer; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.



26.   FURTHER ASSURANCES

The Sellers and the Guarantor agree to do such further acts and things and to
execute and deliver to the Buyer such additional assignments, acknowledgments,
agreements, powers and instruments as are reasonably required by the Buyer to
carry into effect the intent and purposes of this Agreement, to perfect the
interests of the Buyer in the Purchased Assets or to better assure and confirm
unto the Buyer its rights, powers and remedies hereunder.



27.   ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Assets thereto, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.



28.   TERMINATION

This Agreement shall remain in effect until the Termination Date; provided,
however, that at the request of the Sellers, no earlier than thirty (30) days
prior to the then current Termination Date, the Buyer may in its sole discretion
extend the Termination Date for a period of 364 days by giving written notice of
such extension to the Sellers no later than twenty (20) days, but in no event
later than thirty (30) days prior to the then current Termination Date. However,
no such termination shall affect the Sellers’ or the Guarantor’s outstanding
obligations to the Buyer at the time of such termination. The Sellers’
obligations under Section 3(d), Section 13, and Section 23 and any indemnity by
the Sellers or the Guarantor to the Buyer pursuant to this Agreement and the
other Program Documents shall survive the termination hereof.



29.   ASSIGNMENT

The Program Documents are not assignable by the Sellers or the Guarantor. The
Buyer has the right at any time, subject to consent of the Seller (which consent
shall not be unreasonably withheld or delayed), to assign all or a portion of
its rights and obligations under this Agreement and the Program Documents;
provided, however, that the Buyer shall maintain, for review by the Seller upon
written request, a register of assignees and a copy of an executed assignment
and acceptance by the Buyer and assignee (“Assignment and Acceptance”),
specifying the percentage or portion of such rights and obligations assigned.
Upon such assignment, (a) such assignee shall be a party hereto and to each
Program Document to the extent of the percentage or portion set forth in the
Assignment and Acceptance, and shall succeed to the applicable rights and
obligations of the Buyer hereunder, and (b) the Buyer shall, to the extent that
such rights and obligations have been so assigned by it to either (i) an
Affiliate of the Buyer which assumes the obligations of such Buyer or (ii) to
another Person which assumes the obligations of such Buyer, be released from its
obligations hereunder accruing thereafter and under the Program Documents.
Unless otherwise stated in the Assignment and Acceptance, the Sellers shall
continue to take directions solely from the Buyer unless otherwise notified by
the Buyer in writing. The Buyer may distribute to any prospective assignee any
document or other information delivered to the Buyer by the Sellers.

The Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Repurchase Agreement; provided,
however, that notwithstanding any such participation, (i) the Buyer’s
obligations under this Repurchase Agreement shall remain unchanged, (ii) the
Buyer shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) the Sellers shall continue to deal
solely and directly with the Buyer in connection with the Buyer’s rights and
obligations under this Repurchase Agreement and the other Program Documents.
Notwithstanding the terms of Section 8, each participant of the Buyer shall be
entitled to the additional compensation and other rights and protections
afforded the Buyer under Section 8 to the same extent as the Buyer would have
been entitled to receive them with respect to the participation sold to such
participant.

The Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 29, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to the Sellers or any of their Subsidiaries or to any
aspect of the Transactions that has been furnished to the Buyer by or on behalf
of the Sellers or any of their Subsidiaries; provided that such assignee or
participant agrees to hold such information subject to the confidentiality
provisions of this Repurchase Agreement.

In the event the Buyer assigns all or a portion of its rights and obligations
under this Repurchase Agreement, the parties hereto agree to negotiate in good
faith an amendment to this Repurchase Agreement to add agency provisions similar
to those included in repurchase agreements for similar syndicated repurchase
facilities.



30.   AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by the Guarantor, the Sellers and the
Buyer, and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.



31.   SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.



32.   BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that neither the Guarantor
nor the Sellers may assign or transfer any of their respective rights or
obligations under this Agreement or any other Program Document without the prior
written consent of the Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).



33.   WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF
PROCESS

EACH SELLER AND THE GUARANTOR HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH SELLER AND THE
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENT, ON BEHALF OF ITSELF
AND ITS PROPERTY, TO THE NON-EXCLUSIVE PERSONAL JURISDICTION OF ANY COURT OF THE
STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY
ACTION OR PROCEEDING. EACH SELLER AND THE GUARANTOR HEREBY SUBMITS TO, AND
WAIVES ANY OBJECTION SUCH SELLER OR THE GUARANTOR MAY HAVE TO, NON-EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS. EACH SELLER
AND THE GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND
COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY BUYER
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER SPECIFIED IN
THIS SECTION 33 AND TO EACH SELLER OR THE GUARANTOR’S ADDRESS SPECIFIED IN
SECTION 36 OR SUCH OTHER ADDRESS AS EACH SELLER OR THE GUARANTOR SHALL HAVE
PROVIDED IN WRITING TO BUYER. NOTHING IN THIS SECTION 33 SHALL AFFECT THE RIGHT
OF THE BUYER TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST EACH SELLER OR
THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.



34.   SINGLE AGREEMENT

The Sellers, the Guarantor and the Buyer acknowledge that, and have entered
hereinto and will enter into each Transaction hereunder in consideration of and
in reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and have been made in consideration of
each other. Accordingly, the Sellers, the Guarantor and the Buyer each agree
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, and (ii) that payments,
deliveries and other transfers made by any of them in respect of any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transaction hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted.



35.   INTENT

The Sellers and the Buyer recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended (“USC”) (except insofar as the Purchased Assets subject
to such Transaction or the term of such Transaction would render such definition
inapplicable), a “forward contract” as that term is defined in Section 101 of
Title 11 of the USC, and a “securities contract” as that term is defined in
Section 741 of Title 11 of the USC (except insofar as the Purchased Assets
subject to such Transaction or the term of such Transaction would render such
definition inapplicable).

It is understood that the Buyer’s right to liquidate the Purchased Assets
delivered to it in connection with the Transactions hereunder or to exercise any
other remedies pursuant to Section 20 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the USC.



36.   NOTICES AND OTHER COMMUNICATIONS

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided, however, that a facsimile
transmission shall be deemed to be received when transmitted so long as the
transmitting machine has provided an electronic confirmation (without error
message) of such transmission and notices being sent by first class mail,
postage prepaid, shall be deemed to be received five (5) Business Days following
the mailing thereof. Any such notice shall be sent to a party at the address or
facsimile transmission number set forth below:

if to the Sellers:
Home123 Corporation
New Century Mortgage Corporation
NC Capital Corporation
New Century Credit Corporation
18400 Von Karman
Irvine, California 92612
Attention: Kevin Dwyer
Telephone: (949) 225-7808
Facsimile: (949) 440-7033

if to the Guarantor:
New Century Financial Corporation
18400 Von Karman
Irvine, California 92612
Attention: Kevin Dwyer
Telephone: (949) 225-7808
Facsimile: (949) 440-7033

if to the Buyer:
Citigroup Global Markets Realty Corp.
390 Greenwich Street, 6th Floor
New York, New York 10013
Attention: Bobbie Theivakumaran
Telephone: (212) 723-6753
Facsimile: (212) 723-8604

or to such other address or facsimile number as either party may notify to the
other in writing from time to time.



37.   CONFIDENTIALITY

The Program Documents and their respective terms, provisions, supplements and
amendments, and transactions and notices hereunder, and any other written
information provided by one party to the other and marked “Confidential,” are
proprietary to the Buyer and the Sellers and shall be held by each party hereto
(and the Sellers shall cause the Servicer to hold it) in strict confidence and
shall not be disclosed to any third party without the consent of the other
parties hereto except for (i) disclosure to such other parties’ direct and
indirect parent companies, directors, attorneys, agents or accountants, provided
that such attorneys or accountants likewise agree to be bound by this covenant
of confidentiality, or are otherwise subject to confidentiality restrictions or
(ii) disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii) disclosure to any approved hedge counterparty to the
extent necessary to obtain any Hedge Instrument hereunder or (iv) any
disclosures or filings required under Securities and Exchange Commission (“SEC”)
or state securities’ laws; provided that in the case of (ii), (iii) and (iv),
each party hereto shall take reasonable actions to provide to the other parties
hereto with prior written notice; provided further that in the case of (iv),
none of the parties hereto shall file any of the Program Documents other than
the Agreement with the SEC or state securities office unless such party shall
have provided at least thirty (30) days (or such lesser time as may be demanded
by the SEC or state securities office) prior written notice of such filing to
the other parties hereto. Notwithstanding anything herein to the contrary, each
party (and each employee, representative, or other agent of each party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. For this purpose, tax treatment and tax
structure shall not include (i) the identity of any existing or future party (or
any Affiliate of such party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement. The Buyer acknowledges that this Agreement will
be filed with the Securities and Exchange Commission.



38.   DUE DILIGENCE

Each of the Sellers, the Guarantor and the Servicer agrees to promptly provide
the Buyer and its agents with access to, copies of and extracts from any and all
documents, books, records, agreements, instruments or information (including,
without limitation, any of the foregoing in computer data banks and computer
software systems) relating to its financial condition, the performance of its
obligations under the Program Documents, the documents contained in the
Servicing File or the Purchased Assets in the possession, or under the control,
of the Servicer, the Guarantor or the Sellers. In addition, the Buyer has the
right to perform continuing due diligence reviews of (x) the Sellers, the
Guarantor, the Servicer, and their respective directors and officers, including,
without limitation, the Sellers’, the Servicer’s and the Guarantor’s respective
financial condition and performance of the Sellers’, the Guarantor’s and the
Servicer’s obligations under the Program Documents, and (y) the Servicing File
and the Purchased Assets. The Sellers and the Guarantor shall also make
available to the Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Purchased Assets. Without limiting
the generality of the foregoing, the Sellers acknowledge that the Buyer shall
enter into transactions with the Sellers based solely upon the information
provided by the Sellers to the Buyer and the representations, warranties and
covenants contained herein, and that the Buyer, at its option, has the right at
any time to conduct a partial or complete due diligence review on some or all of
the Purchased Assets, including, without limitation, ordering new credit
reports, new appraisals on the related Mortgaged Properties and otherwise
re-generating the information used to originate such Purchased Assets. The
Servicer, the Guarantor and the Sellers shall pay the Buyer’s out-of-pocket
costs and expenses incurred by the Buyer in connection with any due diligence
hereunder; provided that in no event shall the Servicer, the Guarantor and the
Sellers be obligated to pay any such costs and expenses in excess of $50,000 per
year. The Servicer, the Guarantor and the Sellers shall pay the Buyer’s due
diligence expenses.



39.   JOINT AND SEVERAL LIABILITY

Each Seller hereby acknowledges and agrees that the Sellers are jointly and
severally liable to the Buyer for all representations, warranties, covenants,
obligations and liabilities of any Seller hereunder. Each Seller hereby further
acknowledges and agrees that any Default, Event of Default or breach of a
representation, warranty or covenant by any Seller under this Agreement is
hereby considered a Default, Event of Default or breach by each Seller, as
applicable. Each Seller hereby waives any defense to their obligations under
this Agreement based upon or arising out of the disability or other defense or
cessation of liability of one Seller versus another. A Seller’s subrogation
claim arising out of payments to the Buyer shall constitute a capital investment
in another Seller subordinated to any claims of the Buyer and equal to a ratable
share of the equity interests in such Seller.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the Sellers, the Buyer and the Guarantor have caused their
names to be signed to this Master Repurchase Agreement by their respective
officers thereunto duly authorized as of the date first above written.

NEW CENTURY MORTGAGE
CORPORATION, as a Seller

By: /s/ Karl Weiss     
Name: Karl Weiss
Title: SVP, Secondary Marketing


NC CAPITAL CORPORATION, as a Seller

By: /s/ Karl Weiss     
Name: Karl Weiss
Title: SVP, Secondary Marketing


NEW CENTURY CREDIT
CORPORATION, as a Seller

By: /s/ Karl Weiss     
Name: Karl Weiss
Title: SVP, Secondary Marketing


HOME123 CORPORATION, as a Seller

By: /s/ Karl Weiss     
Name: Karl Weiss
Title: SVP, Secondary Marketing


NEW CENTURY FINANCIAL CORPORATION, as the Guarantor

By: /s/ Patti M. Dodge      
Name: Patti M. Dodge
Title: EVP and CFO


By: /s/ Brad A. Morrice     
Name: Brad A. Morrice
Title: President and CEO

CITIGROUP GLOBAL MARKETS
REALTY CORP., as the Buyer

By: /s/ Bobbie Theivakumaran     
Name: Bobbie Theivakumaran
Title: Authorized Agent

2